Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 1 of 80 PageID# 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

CENTER FOR WORKPLACE COMPLIANCE
(f/k/a EQUAL EMPLOYMENT ADVISORY
COUNCIL),
Plaintiffs,

v.                                             Civil Action No. 1:20-cv-1387

LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
DOE DEFENDANTS 1-10, INCLUSIVE,

Defendants.                                    JURY TRIAL DEMANDED


                               COMPLAINT
 Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 2 of 80 PageID# 2


                                                 TABLE OF CONTENTS

                                                                                                                                       Page


I.     INTRODUCTION ............................................................................................................. 1
II.    PARTIES ........................................................................................................................... 5
III.   JURISDICTION AND VENUE ........................................................................................ 7
IV.    FACTUAL BACKGROUND ............................................................................................ 9
       A.         CWC Background .................................................................................................. 9
       B.         CWC Membership ................................................................................................. 9
                  1.         Application and Approval Process Based on Eligibility
                             Requirements ............................................................................................. 9
                  2.         Law Firms Are Ineligible for Membership .............................................. 10
       C.         CWC’s Members-Only Site and Resources ......................................................... 11
       D.         Former CWC Staff Members Lance E. Gibbons and Chris Gokturk Join
                  Littler.................................................................................................................... 14
       E.         Unlawful Conduct Using Littler’s Platform and Resources to Obtain and
                  Use CWC’s Information and Infringe Copyrighted Materials Related to
                  Littler’s Practice Areas, Business Interests and Profits ....................................... 17
       F.         Obtaining and Using CWC Information and Infringing CWC materials to
                  Promote Littler’s Business Interests and Profits .................................................. 23
       G.         Littler Presentations Promoting Littler’s Business Interests and Profits ............. 25
       H.         Littler Publications Promoting Littler’s Business Interests and Profits ............... 34
       I.         Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                  Misleading Statements and Ask Others to Engage in Copyright
                  Infringement and Violations of Law and the CWC Restrictions to the
                  Members-Only Site .............................................................................................. 35
       J.         Willfully Pursuing Other Avenues to Obtain Information and Infringe
                  Intellectual Property on the CWC Members-Only Site ....................................... 38
       K.         False and Misleading Statements, Deceit and Concealment to Obtain
                  CWC’s Intellectual Property ................................................................................ 41
       L.         Password Changes ............................................................................................... 43
                  1.         Password Change: June 5, 2019.............................................................. 46
                  2.         Password Change: September 27, 2019 .................................................. 47
                  3.         Password Change: February 19, 2020 .................................................... 48
       M.         Infringement Committed Willfully and with Intent to Engage in Other
                  Unlawful Activity ................................................................................................ 49


                                                                    -i-
 Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 3 of 80 PageID# 3


                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                       Page


          N.         Littler’s Access to the CWC Members-Only Confidential Connect
                     Communications Platform ................................................................................... 51
          O.         Discovery of the Littler Infringement of the 2017 CWC Pre-Existing Big
                     Data Analytics Presentation ................................................................................. 52
V.        COPYRIGHTED WORKS .............................................................................................. 60
VI.       COUNT 1: COPYRIGHT INFRINGEMENT OF WORKS FROM THE CWC
          MEMBERS-ONLY SITE (Defendants Littler, Gibbons and Does 1-10) ....................... 61
VII.      COUNT 2: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C. §
          1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC MEMBERS-
          ONLY SITE (Defendants Littler, Gibbons and Does 1-10) ............................................ 64
VIII.     COUNT 3: COMPUTER FRAUD AND ABUSE ACT UNDER 18 U.S.C. §
          1030(a)(4) COMPUTER FRAUD (Defendants Littler, Gibbons and Does 1-10) .......... 67
IX.       COUNT 4: FRAUD (Defendants Littler, Gibbons and Does 1-10) ................................ 69
X.        COUNT 5: COPYRIGHT INFRINGEMENT OF THE 2017 CWC PRE-
          EXISTING BIG DATA ANALYTICS PRESENTATION (Defendants Littler,
          Gokturk, and Does 1-10).................................................................................................. 71
XI.       COUNT 6: ALTERATION OR REMOVAL OF COPYRIGHT MANAGEMENT
          INFORMATION UNDER 17 U.S.C. § 1202 (Defendants Littler, Gokturk, and
          Does 1-10) ........................................................................................................................ 73
PRAYER FOR RELIEF .............................................................................................................. 74




                                                                     -ii-
    Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 4 of 80 PageID# 4




          Plaintiff non-profit Center for Workplace Compliance (“CWC,” “Association,” or

“Plaintiff”), by and through their undersigned counsel, brings this action against Defendants Littler

Mendelson, P.C. (“Littler”), Defendant Littler Shareholder Lance E. Gibbons (“Gibbons”), and

Defendant Littler Principal Theresa Gokturk (a/k/a Chris Gokturk) (“Gokturk” or “Chris Gokturk”)

(collectively, “Littler Defendants”), on the grounds and seeking the relief as set forth below:

                                           I.      INTRODUCTION

          1.     This case involves the misappropriation of a voluminous amount of CWC’s

intellectual property and information that was infringed and unlawfully obtained by, and used for the

benefit and profit of, Defendant Littler.              As set forth below, the recurring and extensive

misappropriation of CWC’s intellectual property by the Littler Defendants occurred each and every

month during the seventeen months from November 2018 through March 2020.1

          2.     For more than forty years, Plaintiff non-profit CWC has been serving its member

employers by helping them understand and manage their workplace compliance requirements and

risks, primarily but not exclusively in the areas of equal employment opportunity and affirmative

action.

          3.     For just as long, the Association’s membership eligibility rules have prohibited law

firms, consulting firms, and certain other organizations who provide employers with workplace legal

and compliance services from becoming Association members, and from accessing the restricted

content from the CWC’s password-protected and member-restricted website (“CWC Members-Only

Site”) generated exclusively for the benefit of CWC’s member employers and paid for by their

membership dues.2



1
  See Exhibit A (List of CWC Information Obtained by the Littler IP Address), attached hereto and incorporated herein;
see also Exhibit B (CWC Copyright Registrations), attached hereto and incorporated herein.
2
  See Exhibit C (CWC Membership Application), attached hereto and incorporated herein.
    Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 5 of 80 PageID# 5




         4.      Given the Association’s clear and longstanding rules prohibiting law firms from

accessing its member-restricted content, CWC was surprised to discover that one or more users

operating through an IP address belonging to Defendant Littler, self-described as “the largest global

employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”3 had

been used to download and infringe what was initially believed to be a limited number of member-

restricted materials from the CWC Members-Only Site.

         5.      The scale and scope of this unlawful conduct from the Littler IP address was

extraordinary. Over the course of approximately seventeen (17) months beginning at least in

November 2018, Defendant Littler’s servers were used to unlawfully obtain CWC Members-Only

Site materials approximately four hundred forty-two (442) times. This misappropriated content

consisted of proprietary and member-restricted materials more than 2,100 pages including

memoranda, templates, checklists, guides, and other resources that CWC produced for the exclusive

use and benefit of its member employers.

         6.      Further infringement of other materials was uncovered.                     CWC discovered that

Defendant Littler’s recurring misappropriation of CWC’s intellectual property had been facilitated

by at least two Littler representatives and agents, both of whom were former CWC staff members:

Defendant Littler Shareholder Lance E. Gibbons, who previously served as CWC’s Assistant General

Counsel, and Defendant Littler Principal Chris Gokturk, who previously served as CWC’s Senior

Advisor, Compliance Solutions.




3
 See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018) (“Littler is the largest
global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”), previously
available at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last
accessed on April 5, 2020), attached hereto and incorporated herein; see also note 11, infra.

                                                           2
    Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 6 of 80 PageID# 6




         7.      As former CWC staff members, both Defendant Gibbons and Defendant Gokturk were

familiar with the proprietary nature of the CWC intellectual property, the manner in which the

intellectual property was created, and the restrictions on its access and use.

         8.      Using Littler’s information technology and other resources, Defendants Littler,

Gibbons, and Gokturk engaged in an extensive campaign to misappropriate, infringe and use CWC’s

material and information in at least five distinct ways for the benefit and profit of Littler:

                 a.      First, Defendants Littler and Littler Shareholder Gibbons, using a Littler IP

address,4 accessed, selected, obtained, viewed, downloaded, retained, printed, and used information

and materials from the CWC Members-Only Site, which they were prohibited from doing so.

                 b.      Second, Defendants Littler and Littler Shareholder Gibbons used the CWC

information and copyrighted materials that was infringed, unlawfully obtained, and downloaded to

provide Littler clients with oral and written legal services and work product, which Littler billed for.

                 c.      Third, in 2019 Defendants Littler and Littler Principal Chris Gokturk infringed

CWC material by using it to create derivative work, including Littler presentations shown to

prospective and current Littler clients. For example, as further detailed below, Defendants Littler and

Defendant Gokturk infringed the copyright in a 2017 CWC Pre-Existing Big Data Analytics

Presentation5 by creating derivative works, including at least one Littler presentation entitled

“Technology in Recruiting and Hiring: Hidden Legal Risks,” dated October 18, 2019 (“October 2019

Infringing Littler Presentation”). The infringing 2019 Littler presentation falsely represented Littler

as the original author of content copied directly from the 2017 CWC Pre-Existing Big Data Analytics




4
 IP address, 199.108.124.252, registered to Littler in 2014 (“Littler IP address”), as further described below.
5
 “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity Implications Of Automating Early
State Recruitment” (presented on May 12, 2017) (“2017 CWC Pre-Existing Big Data Analytics Presentation”)
(Copyright Registration No. TX0008882252).

                                                        3
 Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 7 of 80 PageID# 7




Presentation, and from CWC member-restricted memoranda, and were presented for purposes of

engaging prospective and current Littler clients.

               d.      Fourth, on March 18, 2020, Defendants Littler and Littler Shareholder Lance

E. Gibbons accessed and obtained information from CWC’s highly confidential Connect CWC

Collaboration Center Communication Platform which is a confidential online community for CWC

members, and only CWC members, to share ideas, benchmark, and connect with each other, as

described below.

               e.      Fifth, CWC is informed and believes and, based thereon, alleges, and to be

fully determined at trial, that all of the Littler Defendants produced an indeterminate number of

infringing derivative works in client communications or other work product produced within the

course and scope of Defendant Gibbons’s and Defendant Gokturk’s employment and for the benefit

of Littler, with the actual or implied knowledge of Littler, as further described below.

       9.      With the explicit or tacit approval of Defendant Littler, Defendants Gibbons and

Gokturk engaged in this unlawful conduct while serving as Littler representatives and agents,

providing legal and related services, promoting and pursuing the interests and profits of Littler to

obtain, infringe, and use CWC’s information and copyright protected materials related directly to (1)

the practice areas of the Littler Defendants; (2) the business of Littler and legal services provided to

prospective and current Littler clients; and (3) the areas in which Littler competes with CWC.

       10.     The Littler Defendants, using the Littler IP address and Littler resources, engaged in

fraud to access, select, obtain, view, download, use, and/or infringe CWC’s information and

copyrighted materials. For example, as further described below, some or all of the Littler Defendants

individually and/or collectively have falsely represented that Littler was the original author of content

copied from CWC materials. The relevant conduct has included a series of false and misleading



                                                    4
 Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 8 of 80 PageID# 8




statements to an organization that was both a Littler client and a CWC member for the purpose of

obtaining and retaining use of login credentials of an individual employed by that organizations to

access the CWC Members-Only Site without authorization and in violation of CWC’s membership

policies. In using the login credentials of another individual, the Defendants falsely represented that

the Defendants had a CWC member account, were the account holder, and were entitled to access the

CWC Members-Only Site. The Defendants concealing the fact that they were actually making access

to the CWC Members-Only Site since they were ineligible to do so.

       11.     Plaintiff Center for Workplace Compliance, by and through its undersigned counsel,

brings this action to identify, recover, and enjoin the further use of CWC’s information and

copyrighted materials; to recover appropriate statutory, punitive and other damages and costs suffered

as a result of the Defendants’ unlawful conduct, including reasonable attorney’s fees; and to compel

a full accounting of all CWC information and materials, including but not limited to derivative works,

within Littler’s possession custody or control, and that were provided to any Littler shareholders,

associates, attorneys, principals or employees, or that were provided by Littler to clients and any other

third parties, along with a full accounting of any monetary or other benefits received by each

Defendant as a result of their unlawful acts, as set forth below.

                                          II.     PARTIES

       12.     Plaintiff CWC is a non-profit association incorporated in the District of Columbia,

with its principal place of business at 1501 M Street, N.W., Washington, DC 20005.

       13.     Defendant Littler is a professional corporation incorporated in the State of California,

with a principal office address of 333 Bush Street, 34th Floor, San Francisco, California, 94104.

Littler’s Workplace Policy Institute® (WPI™) provides guidance on legislative and regulatory

workplace issues on local, state and federal labor policy developments.           (Littler and Littler’s

Workplace Policy Institute® (WPI™) are collectively referred to herein as “Littler”). Among
                                                   5
 Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 9 of 80 PageID# 9




Littler’s many offices are the Littler Washington, DC Office, located at 815 Connecticut Avenue NW,

Suite 400, Washington, DC 20006, and the Littler Tysons Corner Office, located at 1650 Tysons

Boulevard, Suite 700, Tysons Corner, VA 22102.

       14.     Defendant Lance E. Gibbons is an individual residing at 19198 Chartier Drive,

Leesburg, Virginia, 20176, and served as a Littler Shareholder during July 25, 2018 to the beginning

of April 2020 in the Littler Washington, DC and Tysons Corner Offices, and during June 2007 to

July 2015 in Littler’s Pittsburgh, PA Office. From approximately October 1, 2017 to July 20, 2018,

Defendant Gibbons served as an Assistant General Counsel of CWC, and in other roles with CWC’s

affiliated organizations. During July 25, 2018 to the beginning of April 2020, Defendant Gibbons

was acting as a shareholder, representative, and agent of Littler and within the course and scope of

his employment with Littler as further described below.

       15.     Defendant Chris Gokturk is an individual residing at 4908 Montgomery Street,

Annandale, Virginia, 22003, and since February 26, 2019 has served as a Littler Principal in the

Littler Tysons Corner Office. During 2002 to February 2019, Defendant Gokturk served as a staff

member of CWC and its affiliated organizations, most recently as a CWC Senior Advisor,

Compliance Solutions. During February 26, 2019 to the present, Defendant Gokturk was acting as a

principal, representative and agent of Littler and within the course and scope of her employment with

Littler as further described below.

       16.     Doe Defendants 1-10 are as-yet-unidentified individuals who are Littler shareholders,

associates, attorneys, principals or employees who participated and aided and abetted in the claims

alleged in this Complaint. CWC is informed and believes and, based thereon, alleges, and to be fully

determined at trial, that each of the Doe Defendants is responsible in some manner for the events and

acts alleged herein, or may have engaged in further misappropriation of CWC intellectual property



                                                 6
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 10 of 80 PageID# 10




once the full scope of the conduct is determined, in a scope to be fully determined at trial. CWC will

seek leave to amend the Complaint to allege the true names and capacities of Doe Defendants 1 to 10

when their identities are ascertained. At all times relevant, the Doe Defendants were acting as

shareholders, associates, attorneys, principals, employees, representatives, or agents of Littler, and

acted within the course and scope of their employment with Littler as further described below.

                              III.    JURISDICTION AND VENUE

       17.     This is a civil action for damages and injunctive relief against Defendants Littler,

Gibbons and Gokturk arising under the Copyright Act, 17 U.S.C. § 101, et seq., and against

Defendants Littler and Gibbons under the Computer Fraud and Abuse Act, 18 U.S.C. §§

1030(a)(2)(C), 1030(a)(4), 1030(g), and fraud, and against Defendants Littler and Gokturk under the

Alteration or Removal of Copyright Management Information, 17 U.S.C. § 1202, brought due to the

infringement of CWC’s copyrighted works and the unauthorized access to information.

       18.     This Court has federal question jurisdiction over Plaintiff’s Copyright Act, Computer

Fraud and Abuse Act, Alteration or Removal of Copyright Management Information claims pursuant

to 28 U.S.C. § 1331, and original jurisdiction over the Copyright Act claim pursuant to 28 U.S.C. §

1338. This Court also has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because

Plaintiff CWC is a citizen of the District of Columbia, and Defendant Littler, upon information and

belief, is a citizen of California, and Defendants Gibbons and Gokturk are citizens of Virginia, and

the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       19.     This Court has supplemental jurisdiction over Plaintiff’s claim for fraud which arises

from the same set of operative facts as at least some of Plaintiff’s claims under the Computer Fraud

and Abuse Act, such that they form part of the same case or controversy under Article III of the

United States Constitution, pursuant to 28 U.S.C. § 1367.



                                                  7
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 11 of 80 PageID# 11




           20.   This Court has personal jurisdiction over Littler because it (1) directly or through its

shareholders, associates, attorneys, principals, employees, and/or agents accessed through Littler’s

computer network infrastructure the servers that host CWC’s website, located in Ashburn, Virginia,

including the CWC Members-Only Site that are password-protected and restricted only to CWC’s

members, (2) maintains an office at 1650 Tysons Boulevard, Suite 700, Tysons Corner, Virginia

22102 at which Defendant Gibbons, Defendant Gokturk, and/or Does 1-10, at least in part committed

the acts constituting violations of the Copyright Act, Computer Fraud and Abuse Act, Alteration or

Removal of Copyright Management Information and fraud alleged in this Complaint, and/or (3) has

otherwise established minimum contacts with Virginia and/or this judicial district such that the

exercise of personal jurisdiction over Littler would not offend traditional notions of fair play and

justice.

           21.   This Court has personal jurisdiction over Defendants Gibbons and Gokturk because,

as noted, they are both residents of Virginia and of this judicial district, and a substantial part of the

events or omissions giving rise to CWC’s claims occurred within this district and/or a substantial part

of the property that is the subject of the action is situated within this district.

           22.   Venue is proper in this Court as to all parties pursuant to 28 U.S.C. § 1391, as each

Defendant is subject to personal jurisdiction in this district and a substantial part of the events or

omissions giving rise to this action occurred in this district. Venue for the Copyright Act and

Alteration or Removal of Copyright Management Information claims also is prepare in this Court as

to all parties pursuant to 28 U.S.C. § 1400(a), Pursuant to Local Civil Rule 3 and 28 U.S.C. § 1391,

venue is proper as to all parties in the Alexandria Division of the Eastern District of Virginia given

that a substantial portion of the events or omissions giving rise to CWC’s claims occurred in the

Alexandria Division of the Eastern District of Virginia, including at Littler’s Tysons Corner office,



                                                     8
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 12 of 80 PageID# 12




and the servers hosting CWC’s website are both located in the Alexandria Division, and because

Defendants Gibbons and Gokturk are both residents of the Alexandria Division.

                               IV.    FACTUAL BACKGROUND

       A.      CWC Background

       23.     Founded in 1976, CWC is a non-profit association dedicated to helping its member

employers understand and manage their workplace compliance requirements and risks. CWC is

committed to effective labor and employment compliance, lawful diversity and inclusion efforts, and

the sensible regulation of the U.S. workplace.

       24.     Since its founding in 1976, CWC’s membership has included and CWC has served

hundreds of the nation’s largest employers and organizations of all sizes, including employers from

all major U.S. sectors and industries and many Fortune 500 organizations.

       25.     For many years, CWC has held three annual conferences, including an annual Policy

Conference (focusing on labor and employment policy and generally open only to CWC members),

an annual Compliance Conference (concerning compliance and diversity management and generally

open only to CWC members), and a Talent Acquisition Compliance Summit (addressing the unique

requirements affecting talent acquisition and open to both members and non-members).

       B.      CWC Membership

               1.     Application and Approval Process Based on Eligibility Requirements

       26.     Prospective CWC members complete an application that confirms eligibility

requirements and provides additional information including name, company, and e-mail address. The

membership application is reviewed by the membership services team. The CWC board of directors

reviews and provides final approval of each new membership application before an organization is

permitted to join the Association.



                                                 9
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 13 of 80 PageID# 13




          27.     Each CWC member employer designates a Primary Representative (or “Prime Rep”)

to serve as the principal membership contact for the employer. Prime Reps receive “prime-rep-only”

communications, vote on proposed changes to CWC by-laws, and manage membership renewals.

                  2.      Law Firms Are Ineligible for Membership

          28.     Law firms are expressly excluded from membership under the CWC membership

guidelines and requirements. Specifically, CWC’s membership eligibility policy states that “[l]aw

firms, consulting firms, and other organizations providing workplace legal and compliance services

are not eligible for membership.”6 This policy has existed since the Association’s founding in 1976

to prevent law firms and consulting firms from using CWC’s proprietary material to provide legal

services for their clients and to facilitate the candid and open discussion of workplace compliance

and risk management issues by the Association’s member employers.

          29.     For example, CWC members use CWC’s content to promote and manage their

workplace compliance requirements and risks. Active participants employed by CWC’s members

typically include human resource employees and in-house labor and employment attorneys focused

on      issues   such    as   compensation,       talent    acquisition,   compliance,   equal   employment

opportunities/affirmative action, diversity and inclusion, training and development, and related

topics.

          30.     Unlike CWC’s member employers, who use the CWC’s materials to manage their

workplace compliance needs, a law firm’s business is focused on providing employment-related legal

advice, counsel, services, and representation to employers like those who are members of CWC.




6
    See Exhibit C (CWC Membership Application).

                                                           10
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 14 of 80 PageID# 14




       31.     Defendant Littler, along with its shareholders, associates, attorneys, principals,

employees, and agents, as well as Defendants Gibbons and Gokturk, are ineligible from being

members of CWC based on the CWC’s membership restrictions.

       32.     If Littler had applied for membership, Littler would have been denied under the

established rules governing membership. Specifically, the application would have been screened for

eligibility, a process that includes review by CWC’s board of directors.

       33.     As former CWC staff members, both Defendant Gibbons and Defendant Gokturk were

familiar with CWC’s membership restrictions. Because Defendants Gibbons and Gokturk were

aware of the law firm membership restriction, they knew that Littler was ineligible for CWC

membership.

       34.     In this case, as described below, the Littler Defendants used CWC’s information and

materials to profit and benefit in the delivery of Defendant Littler’s legal business. Avoiding this

type of unauthorized use of CWC’s materials—which undermines its business—is directly contrary

to the purpose of CWC’s membership restrictions.

       C.      CWC’s Members-Only Site and Resources

       35.     For more than twenty (20) years, CWC has provided valued. timely, and proprietary

workplace compliance information through the CWC Members-Only Site. Many of these materials

have been provided in the form of weekly memoranda, which in the early years of the CWC

Members-Only Site were featured through a service known as “Memos On-Line.” Members use

CWC’s content to promote workplace compliance. Members have exclusive access to a substantial

amount of CWC intellectual property and other information, including through the following site

resources:

               a.     CWC Publications/Memos On-Line: Copyright-protected memoranda and

other materials providing topical analysis of key compliance and workplace risk issues. Weekly
                                                 11
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 15 of 80 PageID# 15




memoranda provide updates on the latest legal, regulatory, and policy developments affecting

employer compliance, diversity, and risk management programs.

                       (i)    An extensive library of thousands of copyrighted memoranda and other

materials, spanning more than 20 years, can be located through a convenient search tool on the

Association’s online publications page. The library was previously known as EEAC Memos On-

Line.

                       (ii)   Each memorandum provides notice of the copyright restrictions such

as:

               Copyright 2020 by the Center for Workplace Compliance (CWC®). All rights
               reserved. Formerly EEAC. No part of this document may be reproduced without
               permission of CWC.

               b.      CWC “Confidential Connect Communications Platform” or “Platform”:

A confidential online community, available only for CWC members, to share ideas, benchmark, and

connect with fellow members at any time. The communications are made through a secure,

password-protected and member-restricted Connect CWC Collaboration Center Communication

Platform. The Platform allows CWC members to privately share information and ask questions on

various workplace compliance and diversity issues. Members communicate with each other and with

CWC’s staff in a confidential setting that is only viewable by CWC members. In the Platform’s

secured communications, the name of the user and their company or organization are identified along

with a timestamp of the communication.

               c.      CWC Compliance Tools:             Copyright-protected checklists, templates,

policies, procedures, and guides covering a broad range of workplace compliance and diversity and

inclusion issues. The Compliance Tools are available for the internal use of member organizations.

               d.      CWC Data Center: An online hub of compliance and diversity benchmark

data, federal enforcement statistics, state-level compliance requirements, and graduate diversity data.
                                                  12
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 16 of 80 PageID# 16




Benchmark data examples include workforce demographics, educational attainment demographics,

state standards, and enforcement agency performance.

                  e.      CWC Education and Training: A comprehensive curriculum of online,

classroom, and customized training solutions on workplace compliance issues, made exclusively

available for CWC members.

          36.     The CWC Members-Only Site, including the information and copyrighted

memoranda, is exclusively available to member organizations (including member employers and

their designated employees). CWC members have access to a comprehensive suite of resources to

help them manage workplace compliance and risk.

          37.     Non-Members do not have access to the intellectual property and information on the

password-protected CWC Members-Only Site. Non-Members may register and attend certain

conferences and training programs that are open to non-Members.

          38.     As noted, organizations that are not eligible for membership include “[l]aw firms,

consulting firms, and other organizations providing workplace legal and compliance services.”7

          39.     Access to the CWC Members-Only Site is restricted to members and their employees

through a password-protected, members-only portion of the website located at www.cwc.org. Login

is required to access members-only content. Access is made by logging in with the member’s

username and password.

          40.     CWC’s copyrighted materials, including those available through the CWC Members-

Only Site, also confirm that the content may not be reproduced or distributed to anyone outside of

the member employer without the express written consent of CWC.




7
    See Exhibit C (CWC Membership Application).

                                                  13
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 17 of 80 PageID# 17




         D.       Former CWC Staff Members Lance E. Gibbons and Chris Gokturk Join Littler

         41.      Defendants Gibbons and Gokturk, as former CWC staff members, were familiar with

the proprietary nature of the CWC intellectual property, the processes used to create and protect

CWC’s intellectual property, and the limitations on its use including on the CWC Members-Only

Site. After Defendant Gibbons rejoined Littler as a shareholder on July 25, 2018 and Defendant

Gokturk joined Littler as a principal on February 26, 2019, they used Littler’s “robust platform and

resources”8 to obtain, infringe and/or use CWC’s information and copyrighted materials to benefit

and profit Littler directly and indirectly and themselves as a Littler shareholder and principal. As

further described below, the former CWC staff members at Littler were acting as a shareholder or

principal, representative and agent of Littler and within the course and scope of their employment

with Littler.

         42.      During July 2015 to July 20, 2018, Defendant Gibbons served as a staff member of

CWC, first as Senior Counsel and later as Assistant General Counsel. As Assistant General Counsel

at CWC, Defendant Gibbons was aware of and responsible for helping to manage the Association’s

policies and practices concerning the protection of CWC’s intellectual property. He also had

responsibility for workplace compliance requirements and risks including the Office of Federal

Contract Compliance Programs (OFCCP), government contracts, anti-discrimination laws and

affirmative action regulations, among other responsibilities.

         43.      When Defendant Gibbons resigned and departed CWC on July 20, 2018, his

credentials and system access, including access to CWC’s computers, its network and the CWC

Members-Only Site, were terminated and revoked. The termination was made consistent with the



8
 See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
on April 5, 2020) (Defendant Gibbons noting his plans to use “Littler’s robust platform and resources to serve clients”).

                                                           14
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 18 of 80 PageID# 18




policy that applied to departing employees and staff members, a policy with which Defendant

Gibbons was very familiar.

        44.      During 2002 to the beginning of February 2019, Defendant Gokturk served as a staff

member of CWC and its affiliated organizations. In this position, Defendant Gokturk provided

services consistent with her experience in the areas of human resources compliance and data-related

services, affirmative action plan preparation, compensation analyses, training, and OFCCP

compliance review management.

        45.      When Defendant Gibbons rejoined Defendant Littler as a shareholder on July 25,

2018, Littler issued a press announcement, “Littler Adds Shareholder Lance Gibbons in Washington,

D.C.”9 highlighting Mr. Gibbon’s background, practice areas, and experience and his ability to assist

Littler clients by using the Littler platform and resources.

                 a.       The Littler announcement emphasized Defendant Gibbons’s “extensive

experience before the U.S. Department of Labor’s Office of Federal Contract Compliance Programs

[OFCCP]” and his ability to assist clients “on anti-discrimination laws and affirmative action

regulations,” “compliance with the array of employment-related requirements associated with

government contracts, as well as in preparing for and resolving OFCCP audits,” and “other workplace

regulatory and enforcement agencies, including the Equal Employment Opportunity Commission.”

                 b.       In the Littler announcement, Defendant Gibbons stated: “In addition to

drawing on Littler’s robust platform and resources to serve clients, I look forward to supporting the




9
 See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
on April 5, 2020); see also Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020), attached hereto and incorporated
herein.

                                                          15
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 19 of 80 PageID# 19




firm’s efforts to engage with the government on behalf of employers on labor and employment related

developments.”

                  c.     The Littler announcement underscored that “Gibbons will work closely with

members of Littler’s Workplace Policy Institute® (WPI™), which serves as a resource for employers

to ensure that they have a voice in legislative and regulatory developments that impact their

workplaces and business strategies.” Defendant Littler listed Defendant Gibbons as a member of the

Workplace Policy Institute® (WPI™).

                  d.     The Littler announcement highlighted Defendant Gibbons’s role at CWC:

“Gibbons also served as assistant general counsel to the Center for Workplace Compliance, where he

assisted the association’s members in understanding and managing their workplace compliance

requirements and risks.”

                  e.     As reflected on Exhibit A (List of CWC Information Obtained by the Littler

IP Address), the CWC information and copyrighted materials that Defendants Littler and Gibbons,

using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed,

related to the practice areas that the Littler July 25, 2018 press announcement highlighted when

Defendant Gibbons returned to Littler.

       46.        Defendant Lance E. Gibbons previously served as a Littler shareholder during June

2007 to July 2015 in Littler’s Pittsburgh, PA Office. As a Littler shareholder, he became familiar

with Littler information technology platforms and resources to assist prospective and current Littler

client’s including how to use those resources to communicate directly with clients, engage in

promotional activities, provide legal services to clients, and use information to benefit Littler directly

and indirectly.




                                                   16
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 20 of 80 PageID# 20




         47.      On February 26, 2019, Littler issued a press announcement, “Littler Adds Chris

Gokturk in Northern Virginia,”10 emphasizing that Defendant Gokturk, as a Littler principal, had

“more than 20 years of experience in compliance, enterprise risk management and statistical

analyses.”

                  a.       The Littler announcement noted Defendant Gokturk’s background and

highlighted her history of assisting clients “on all phases of the OFCCP compliance review process,”

including reviews of compliance with affirmative action regulations and anti-discrimination laws.

                  b.       The Littler announcement stated that Defendant Gibbons previously worked

with Defendant Gokturk. In the Littler announcement, Defendant Gibbons is quoted highlighting

Defendant Gokturk’s “extensive experience advising on OFCCP matters, risk management and

analyses of employment data.”

         E.       Unlawful Conduct Using Littler’s Platform and Resources to Obtain and Use
                  CWC’s Information and Infringe Copyrighted Materials Related to Littler’s
                  Practice Areas, Business Interests and Profits

         48.      Established in 1942, Littler describes itself as a law firm with “the largest global

employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”11 and

as a firm which provides workplace legal and compliance services.


10
   See Exhibit F (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at
https://www.littler.com/publication-press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020),
attached hereto and incorporated herein; see also Exhibit G (Littler Bio for Chris Gokturk Principal), accessible at
https://www.littler.com/people/lance-e-gibbons (viewed on Nov. 9, 2020), attached hereto and incorporated herein.
11
   See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018) (“Littler is the
largest global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”),
previously available at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-
washington-dc (last accessed on April 5, 2020); see also Exhibit H (“Littler Adds Healthcare Industry Veteran William
Vail”) (May 6, 2019) (referring to Littler as “the world’s largest employment and labor law practice representing
management”), accessible at https://www.littler.com/publication-press/press/littler-adds-healthcare-industry-veteran-
william-vail (last viewed Nov. 9, 2020); (“Littler Adds Shareholder Jaime Laurent in Los Angeles”) (Aug. 20, 2018)
(referring to Littler as “the world’s largest employment and labor law practice representing management”; “Littler is the
largest global employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide.”), accessible
at https://www.littler.com/publication-press/press/littler-adds-shareholder-jaime-laurent-los-angeles (viewed Nov. 9,
2020); (“Littler Mendelson Continues High-Profile Lateral Growth; JoAnna Brooks Joins in San Francisco”) (June 17,
2013) (referring to Littler as “the world’s largest employment and labor law firm representing management”; “Littler

                                                           17
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 21 of 80 PageID# 21




         49.      Littler and Littler’s Workplace Policy Institute® (WPI™) compete directly with CWC

for the resources of employers seeking guidance concerning workplace legal and compliance

requirements and related matters.

         50.      Littler’s practice areas include: “Affirmative Action/ Office of Federal Contract

Compliance Programs (OFCCP) Compliance”; “Corporate Compliance and Ethics, Discrimination

and Harassment, Employment Practices Audits”; “Labor Management Relations, Legislative and

Regulatory Practice”; “Robotics, Artificial Intelligence (AI) and Automation”; “Training -

Compliance, Ethics, Leadership”; “Unfair Competition and Trade Secrets”; “Workplace Privacy and

Data Security”; and “Workplace Safety and Health (Occupational Safety and Health Administration

(OSHA) & Mine Safety and Health Administration (MSHA))”.12

         51.      Littler publicly highlights and promotes its “robust platform and resources” that it

provides its shareholders, associates, attorneys, principals, employees, and agents to serve clients and

provide legal services.13 In fact, as described above, in rejoining Littler as a shareholder in July 2018,




Mendelson is the world’s largest labor and employment law firm exclusively devoted to representing management.
With over 980 attorneys and 57 offices throughout the U.S. and globally, Littler has extensive resources to address the
needs of U.S.-based and multi-national clients from navigating domestic and international employment laws and labor
relations issues to applying corporate policies worldwide. Established in 1942, the firm has litigated, mediated and
negotiated some of the most influential employment law cases and labor contracts on record.”), accessible at
https://www.littler.com/publication-press/press/littler-mendelson-continues-high-profile-lateral-growth-joanna-brooks-
joins- (viewed Nov. 9, 2020), attached hereto and incorporated herein.
12
   See, e.g., Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9,
2020), attached hereto and incorporated herein.
13
   See, e.g., Exhibit H (“Littler Adds Healthcare Industry Veteran William Vail”) (May 6, 2019) (referring to “Littler’s
robust platform and resources”), accessible at https://www.littler.com/publication-press/press/littler-adds-healthcare-
industry-veteran-william-vail (viewed Nov. 9, 2020); “Littler Adds Shareholder Jaime Laurent in Los Angeles” (Aug.
20, 2018) (noting “the firm’s robust national and global platform and dedication to innovation in the delivery of legal
services”), https://www.littler.com/publication-press/press/littler-adds-shareholder-jaime-laurent-los-angeles (viewed
Nov. 9, 2020); “Littler Mendelson Continues High-Profile Lateral Growth; JoAnna Brooks Joins in San Francisco”
(June 17, 2013) (describing “Littler’s global platform, innovative resources and depth of our subject matter expertise”),
accessible at https://www.littler.com/publication-press/press/littler-mendelson-continues-high-profile-lateral-growth-
joanna-brooks-joins- (viewed Nov. 9, 2020).

                                                           18
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 22 of 80 PageID# 22




Defendant Gibbons expressly noted that he looked forward to “drawing on Littler’s robust platform

and resources to serve clients.”14

        52.      Defendants Gibbons and Gokturk used the “robust platform and resources” of Littler

to misappropriate and use CWC’s intellectual property and commit the unlawful acts described in

this Complaint. For example, Defendants Gibbons and Gokturk used Littler resources in providing

legal services and related services, including as their Littler computers, email addresses, telephones,

text communications, the Littler IP address and other network resources, printers, staff resources,

among other resources to create presentations and communicate with current and prospective Littler

clients concerning the content of the CWC materials. Littler used CWC’s materials and information

to profit and benefit from the provision of its legal business.

        53.      Defendant Littler initially selected, hired, and engaged former CWC staff members

Gibbons and Gokturk to serve as a Littler shareholder and a Littler principal, respectively, as well as

Littler agents and representatives in Littler’s legal business. Littler provided them with compensation

for their services on behalf of Littler, including by providing terms and parameters to generate

business and obtain profits for Littler. Littler retained the ability to discharge them.                       Littler

established parameters for the delivery of Littler services, exercising control over their services

consistent with Littler’s standards.

        54.      The infringement of CWC’s copyrighted materials and unlawful obtaining of CWC’s

information by Littler shareholder Gibbons and Littler principal Gokturk was incident to the business

of Littler in providing legal and related services.              The conduct was committed while Littler

shareholder Gibbons and Littler Principal Gokturk were acting in their capacities as a shareholder



14
   See Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
on April 5, 2020).

                                                         19
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 23 of 80 PageID# 23




and principal respectively, promoting Littler’s business with a view to further Littler’s interests, and

during prospective and existing client solicitations, meetings and communications. This conduct

further promoted Littler’s interests and profits as Littler clients were charged based on services

provided using CWC’s information and copyrighted materials.

         55.      In particular, as further described in this Complaint, Defendants Gibbons and Gokturk

engaged in this conduct while serving as a Littler shareholder and Littler principal respectively, and

as Littler representatives and agents, and while providing legal and related services on behalf of

Littler, promoting and pursuing the interests and profits of Littler, and using Littler’s platforms and

resources to obtain, infringe, and use CWC’s information and copyrighted materials in the

performance of duties directly related to (1) the practice areas of the Littler Defendants;15 (2) the

business of Littler and legal services provided to prospective and current Littler clients; and (3) the

areas in which Littler competes with CWC. Illustratively, and among the instances further described

below, this includes (A) after being thwarted in his efforts to obtain intellectual property from the

CWC Members-Only Site, Defendant Gibbons, acting in his capacity as a Littler shareholder and to

generate profits for Littler, made a series of false and misleading statements to an organization that

was both a Littler client and CWC member to obtain a user name and password for accessing the

CWC Members-Only Site, which he in turn used to infringe and obtain CWC information and

copyrighted materials unlawfully; (B) after fraudulently obtaining the credentials of another person

to access the CWC Members-Only Site, Defendant Gibbons used the credentials to misappropriate



15
   See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), previously available
at https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (last accessed
on April 5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020); Exhibit G (Littler Bio for Chris
Gokturk Principal), accessible at https://www.littler.com/people/lance-e-gibbons (viewed on Nov. 9, 2020); Exhibit F
(“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at https://www.littler.com/publication-
press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                            20
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 24 of 80 PageID# 24




more than 2,100 pages of CWC’s information and intellectual property that was infringed and

unlawfully obtained and used for the benefit and profit of Littler; (C) Defendant Gibbons and

Defendant Gokturk, using Littler resources, infringed CWC information and copyrighted materials

relating to particular Littler presentations designed to communicate with prospective and current

Littler clients; (D) Defendant Gibbons, using Littler resources, infringed and obtained CWC

information and copyrighted materials relating to particular Littler publications designed to

communicate with prospective and existing clients and generate business for Littler; (E) Defendant

Gibbons and Defendant Gokturk disregarded, altered and removed the CWC copyright notices on

CWC materials before using them for Littler; and (F) Defendant Gokturk engaged in copyright

infringement of a 2017 CWC Pre-Existing Big Data Analytics Presentation by using it for a 2019

Littler presentation for current prospective and current Littler clients and falsely represented Littler

as the original author of content copied from the 2017 CWC Pre-Existing Big Data Analytics

Presentation, and allowed other Littler shareholders, associates, attorneys and agents to use the

infringed CWC material to advance the business interests of Defendant Littler.

           56.      One of the primary objectives of the unlawful conduct in this matter was to benefit

Littler by generating additional profits, including under 17 U.S.C. § 504(a)(1).

           57.      Defendant Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

downloaded, used, and/or infringed the CWC materials in his practice including to provide legal

services to Littler clients, which Littler billed for, to present in Littler presentations to prospective

and current Littler clients, and to create infringing derivative works.

           58.      Defendant Littler, with “the largest global employment and labor law practice,”16

advises employers on how to implement safeguards to prevent and detect the misappropriation of



16
     See note 11 (Littler publications making this statement), supra.

                                                              21
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 25 of 80 PageID# 25




intellectual property and information by new employees, and about the “legal risks” of hiring

employees from competitors.17 Illustrating Littler’s subject matter expertise in this area, for example,

Littler has warned that “companies should caution new employees to refrain from using their former

employer’s information and not bring any such information with them.”18 Littler also has highlighted

“the risks of hiring from competitors without a rigorous risk assessment and protocol for rejecting the

use of a prior employer’s trade secrets,”19 guidance that applies to other forms of intellectual property

and information. Littler further recommends that employers “[e]xamine hiring and on-boarding

procedures to make sure that reasonable steps are being taken to avoid newly hired employees

bringing trade secrets of a prior employer into the workplace or using them,”20 which also applies to

other forms of intellectual property and proprietary information. Littler has advised that “Employers

should also consider establishing procedures to monitor and regulate employee access privileges.”21

         59.      Defendant Littler failed to implement appropriate controls and reasonable safeguards

including best practices for employers to avoid the recurring and voluminous misappropriation of

intellectual property of CWC by Defendant Gibbons and Defendant Gokturk, along with possibly

other employees, over a substantial period of time.



17
   See Exhibit J (Littler Unfair Competition and Trade Secrets) (“When a company wants to hire an employee from a
competitor, we can provide advice on the best approach so that a client can maximize legitimate competitive advantage
and minimize litigation risk.”), accessible at https://www.littler.com/practice-areas/unfair-competition-and-trade-secrets
(viewed on Nov. 9, 2020), attached hereto and incorporated herein; see also Exhibit J (Legal Risks of Hiring
Competitors Employees, Littler Mendelson P.C. (April 25, 2019) (listing presenter Danielle L. Kitson), accessible at
accessible at https://www.littler.com/people/danielle-l-kitson (viewed on Nov. 9, 2020).
18
   See Exhibit J (Littler News & Analysis Insight, “How Not to Hire Employees from a Competitor,” (April 30, 2005),
accessible at https://www.littler.com/publication-press/publication/how-not-hire-employees-competitor (viewed on
Nov. 9, 2020).
19
   See Exhibit J (Littler ASAP, “Court Finds Texas Company Stole Trade Secrets after Hiring Employee from
Competitor” (May 30, 2012), accessible at https://www.littler.com/publication-press/publication/court-finds-texas-
company-stole-trade-secrets-after-hiring-employee (viewed on Nov. 9, 2020).
20
   See Exhibit J (Littler Insight, “Trade Secrets Finally Get Federal Law Protection, (May 2, 2016), accessible at
https://www.littler.com/publication-press/publication/trade-secrets-finally-get-federal-law-protection (viewed on Nov.
9, 2020).
21
   See Exhibit J (Littler ASAP, “Recent Study Reveals Troubling Amount of Employee Misuse and Theft of Company
Data” (March 19, 2013), accessible at https://www.littler.com/publication-press/publication/recent-study-reveals-
troubling-amount-employee-misuse-and-theft (viewed on Nov. 9, 2020).

                                                           22
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 26 of 80 PageID# 26




       60.     Notwithstanding Littler’s sophistication and self-described expertise in employment

law, workplace privacy, and data security, Littler failed to prevent and permitted Defendant Gibbons

for approximately seventeen (17) months to repeatedly access CWC’s secured computer systems

without authorization and infringe its copyrighted works. In this case, Littler failed to implement

appropriate safeguards and controls to detect, prevent and monitor the misappropriation of a

voluminous amount of CWC’s intellectual property.

       61.     Defendant Littler’s disregard for CWC’s intellectual property fits a broader pattern of

misappropriation of CWC’s information and materials by Littler and its shareholders, associates,

attorneys, principals, employees, and agents. As further described below, in the course of reviewing

the misconduct described in this Complaint, CWC discovered that Defendant Littler has also

infringed other CWC intellectual property and proprietary content. As described below, the Littler

misappropriation included copyright infringement of at least one CWC presentation by Defendants

Littler and Gokturk to create an infringing presentation to promote Littler’s services to current and

prospective Littler clients. Defendant Littler failed to prevent and allowed Defendant Gokturk to

bring and use CWC materials and information to Littler and on the Littler platform and resources.

       62.     The scale and scope of the Littler infringement and misappropriation of CWC

information and materials, along with the involvement by other Littler shareholders, associates,

attorneys, principals, employees, and agents, and the amount and extent of Littler profits and damages

to CWC will be fully determined at trial and following a full accounting.

       F.      Obtaining and Using CWC Information and Infringing CWC materials to
               Promote Littler’s Business Interests and Profits

       63.     As reflected on Exhibit A (List of CWC Information Obtained by the Littler IP

Address), the CWC information and copyrighted materials that Defendants Littler and Gibbons, using

the Littler IP address, accessed, selected, obtained, viewed, downloaded, retained, printed, used,


                                                 23
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 27 of 80 PageID# 27




and/or infringed, related to the practice areas of Defendants Littler and Gibbons.22 Importantly, as

only a few examples, the materials relate to Affirmative Action/OFCCP Compliance, Investigations,

Discrimination and Harassment, Labor Management Relations, Workplace Policy Institute, and

Government Contractors, which are practice areas of Defendants Littler and Gibbons, and they bill

clients for services related to such practice areas.23

           64.       CWC is informed and believes and, based thereon, alleges, to be fully determined at

trial, that Defendants Littler and Gibbons, using the Littler IP address, accessed, selected, obtained,

viewed, downloaded, retained, printed, used, and/or infringed (including by creating derivative

works) CWC’s information and copyrighted materials from the CWC Members-Only Site including

in communications with prospective and existing Littler clients and other third parties, in providing

legal services to Littler clients, and for use in his Littler office while serving as a Littler shareholder

and to further Littler’s business interests.

           65.       Defendants Littler and Gibbons used the CWC information and copyrighted materials

that he unlawfully obtained to provide oral and written legal services and work product to Littler

clients. In doing so, Defendant Gibbons and Does 1-10 used the CWC information and copyrighted

materials for the benefit of Littler. Defendant Littler billed clients for Defendant Gibbons’s legal

services which used the CWC information and infringed CWC materials.

           66.       In using the CWC information and copyrighted materials in communications with

clients, Defendants Littler and Gibbons sought to insulate these communications from further review

under the attorney client privilege, work product doctrine and other legal protections. However, the

Littler Defendants knew or should have known that any legal protections do not cover many, and




22
     See Exhibit I; Exhibit E; see also Exhibit D.
23
     See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020).

                                                               24
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 28 of 80 PageID# 28




likely all, of these communications and their efforts to insulate these communications would not be

successful.

        G.       Littler Presentations Promoting Littler’s Business Interests and Profits

        67.      The Defendants obtained and infringed CWC information and materials which were

used for Littler presentations to prospective and current Littler clients and to generate business for

Littler. These presentations were made for and on behalf of Littler using Littler resources and

branding materials.

        68.      As one example, in 2019 Defendants Littler and Gokturk infringed a CWC

presentation entitled “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity

Implications Of Automating Early Stage Recruitment” (presented on May 12, 2017) (“2017 CWC

Pre-Existing Big Data Analytics Presentation”) (Copyright Registration No. TX0008882252), by

copying, reproducing, and using the presentation and/or content within the presentation at Littler

including for promotional purposes with prospective and current Littler clients and for the benefit and

profit of Littler, as further described below.

        69.      Defendant Gibbons also presented at several Littler programs and forums and made

corresponding downloads of related CWC information and materials to promote Littler’s business

and practice to prospective and current Littler clients.

                 a.       Illustratively, among many other examples,24 on September 13, 2019,

Defendants Littler and Defendant Gibbons gave a presentation on Defendant Littler’s behalf entitled




24
  Several other examples are confirmed based on a comparison of the Littler speaking engagements for Defendant
Gibbons with the CWC materials and information that were infringed and obtained through the Littler IP Address prior
to the speaking engagements. Compare Exhibit D (listing Speaking Engagements), with Exhibit A (List of CWC
Information Obtained by the Littler IP Address).

                                                         25
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 29 of 80 PageID# 29




“Government Contractor Update: What is going on at the OFCCP?” (“2019 Littler Government

Contractor Update Presentation”), at the Indiana Industry Liaison Group.25

                 b.      In the weeks before the presentation, in addition to other materials listed on

Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and

Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

infringed several CWC information and copyrighted materials directly related to OFCCP and Federal

Contractor matters and the specific topics he presented on, including:

     No.          Title of Copyrighted Work, Information and Number                    Access/Download
                                                                                             Date
     193         MEMBER FEEDBACK REQUESTED: OFCCP                                          09/06/19
                 Proposing Revisions to Its Regulations Governing E.O.
                 11246’s Religious Exemption To Increase Scope of
                 Exemption’s Coverage; Changes Are Unlikely To
                 Directly Impact CWC Members (No. 19-177)
     195         President Obama Issues Executive Order To Increase                         09/04/19
                 Minimum Wage for Employees of Federal Contractors
                 and Subcontractors (No. 14-048 )
     197         CWC’s Primer on Federal Contractor Obligations Under                       09/04/19
                 the McNamara-O’Hara Service Contract Act (No. 17-264)
     198         Federal Contractor Minimum Wage To Increase From                           09/04/19
                 $10.35 to $10.60 an Hour on January 1, 2019 (No. 18-
                 187)
     208         MEMBER FEEDBACK REQUESTED: CWC’s                                           08/30/19
                 Extensive Compliance- Related Resource Materials and
                 Templates To Assist in Preparing for a Section 503
                 Focused Review (No. 19-090)
     210         MEMBER FEEDBACK REQUESTED: OFCCP                                           08/30/19
                 Proposing Revisions to Its Regulations Governing E.O.
                 11246’s Religious Exemption To Increase Scope of
                 Exemption’s Coverage; Changes Are Unlikely To
                 Directly Impact CWC Members (No. 19-177)
     213         New OFCCP Opinion Letter Says Federal Contractors                          08/27/19
                 Can Submit Pay Analysis Groupings for Review and
                 Agency Feedback (No. 19-152)




25
  Exhibit M (Littler Presentation: “Government Contractor Update: What is going on at the OFCCP?”), attached
hereto and incorporated herein.

                                                       26
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 30 of 80 PageID# 30




    No.        Title of Copyrighted Work, Information and Number           Access/Download
                                                                                 Date
    214       CWC’s Written Comments to OMB Urge Rejection of                  08/27/19
              OFCCP’s Burdensome Proposed Changes to “Focused
              Review” Scheduling Letters (No. 19-158)
    215       OFCCP Publishes Compliance Assistance Materials                   08/27/19
              Promised Earlier This Year (No. 19-161)
    216       OFCCP Names Ombud, Marcus Stergio, Who Will Now                   08/27/19
              Design, Implement, and Execute Agency’s Previously
              Announced Ombud Service (No. 19-167)
    218       Illinois Is First State To Restrict the Use of Artificial         08/27/19
              Intelligence-Driven Video Interview Systems (No. 19-
              172)
    219       Reviewing Physical and Mental Job Requirements Under              08/20/19
              OFCCP’s Section 503 and Section 4212 Affirmative
              Action Program Requirements (No. 13-131)
    220       EEAC’s Checklist for Reviewing Physical and Mental                08/20/19
              Qualifications Under New Paragraph 22 of OFCCP’s
              Revised Scheduling Letter (No. 15-025)
    224       EEAC’s “OFCCP Compliance Primer” Series: Using Data               08/17/19
              Metrics for Evaluating Your Disability and Veterans AAP
              Obligations (No. 16-205)
    225       OFCCP Resets Annual Veteran Hiring Benchmark at                   08/17/19
              6.4%, Down From 6.7% Last Year (No. 18-071)
    227       OFCCP Sets Revised Annual Veterans Hiring Benchmark               08/16/19
              of 7.0% (No. 15-079)
    228       OFCCP Resets Annual Veteran Hiring Benchmark at                   08/16/19
              5.9%, Down From 6.4% Last Year (No. 19-064)
    247       OFCCP Gets Approval From OMB To Move Forward                      07/13/19
              With Changes to Functional Affirmative Action Program
              Designed To Increase Contractor Participation (No. 19-
              138)


       70.    As another example, on August 20, 2019 Defendants Littler and Gibbons gave a Littler

presentation entitled “Government Contractor Update | An Energized OFCCP Changes Compliance

Requirements and Enforcement Standards,” in Tysons Corner, Virginia.

              a.     In the weeks before the presentation, in addition to other materials listed on

Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and




                                               27
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 31 of 80 PageID# 31




Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

infringed CWC information and copyrighted materials directly related to OFCCP matters including :

     No.        Title of Copyrighted Work, Information and Number            Access/Download
                                                                                   Date

     224       EEAC’s “OFCCP Compliance Primer” Series: Using Data                08/17/19
               Metrics for Evaluating Your Disability and Veterans AAP
               Obligations (No. 16-205)
     225       OFCCP Resets Annual Veteran Hiring Benchmark at                    08/17/19
               6.4%, Down From 6.7% Last Year (No. 18-071)
     227       OFCCP Sets Revised Annual Veterans Hiring Benchmark                08/16/19
               of 7.0% (No. 15-079)
     228       OFCCP Resets Annual Veteran Hiring Benchmark at                    08/16/19
               5.9%, Down From 6.4% Last Year (No. 19-064)
     230       OFCCP’s New Federal Contract Compliance Manual Sets                07/19/19
               Agency Protocol for Conducting Individual Discrimination
               Complaint Investigations (No. 14-018)
     232       OFCCP Litigation Watch: EEOC and OFCCP Enter Into                  07/19/19
               Rare “Joint” Conciliation Agreement with Federal
               Contractor Asbestos Specialists (No. 16-126)
     233       OFCCP’s Decision To Begin Publishing Complaint                     07/19/19
               Investigation Financial Settlements Sheds Light on a Little
               Known Area of Agency Enforcement (No. 19-034)
     234       OFCCP’s Final Jobs for Veterans Act (JVA) Regulations              07/17/19
               Respond to Concerns Expressed By EEAC About Potential
               Burden, Will Give Contractors Welcome Flexibility in
               Complying (No. 07-169)
     235       OFCCP Posts FAQ Announcing That Enforcement of New                 07/17/19
               JVA Self- ID Requirements Will Be Delayed Until JVA
               Reporting Requirements Are Finalized (No. 08-001)
     236       Atypical Selection Practices and Compliance With                   07/17/19
               OFCCP’s Mandatory Job Listing Rule (No. 12-148)
     237       Atypical Selection Practices and Compliance With                   07/17/19
               OFCCP’s Mandatory Job Listing Rule (No. 12-148)

       71.     Other examples involving Littler presentations include the following:

               a.     On June 7, 2019, Defendant Gibbons gave a Littler presentation entitled

“Attention Government Contractors: OFCCP Update,” at the 2019 Mid-Atlantic Employer

Conference, in Bethesda, MD.




                                                 28
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 32 of 80 PageID# 32




                      (i)    In the weeks before the presentation, in addition to other materials

listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

and/or infringed several CWC information and copyrighted materials directly related to OFCCP

matters including:

     No.        Title of Copyrighted Work, Information and Number            Access/Download
                                                                                   Date

     284       EEAC’s Guide to OFCCP Notice Posting Requirements                 05/23/19
               (No. 16-109)
     288       CWC’s Guide To Maintaining an OFCCP-Compliant                     05/23/19
               Online “Careers Site” (No. 18-162)
     289       MEMBER FEEDBACK REQUESTED: OFCCP Issues                         05/23/19 and
     and       Promised Guidance on Compliance Checks by Way of                  05/22/19
     293       Frequently Asked Questions (No. 19-101)
     291       EEAC’s Updated Guide to OFCCP-Enforced Contract                   05/22/19
               Clause Requirements (No. 15-235)
     292       EEAC’s “OFCCP Compliance Primer” Series: Using Data               05/22/19
               Metrics for Evaluating Your Disability and Veterans AAP
               Obligations (No. 16-205)
     296       MEMBER FEEDBACK REQUESTED: OFCCP Seeking                          05/10/19
               Formal Approval of Revisions to Its Functional
               Affirmative Action Program (FAAP) (No. 19-093)

              b.      On June 6, 2019, Defendant Gibbons gave a Littler presentation entitled

“Attention Government Contractors: OFCCP Policy Changes,” at the 2019 Contract Security

Washington Summit, in Washington, DC.

                      (i)    In the weeks before the presentation, in addition to other materials

listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

and/or infringed several CWC information and copyrighted materials related to OFCCP matters

including:




                                                29
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 33 of 80 PageID# 33




      No.              Title of Copyrighted Work, Information and               Access/Download
                                         Number                                       Date

      284           EEAC’s Guide to OFCCP Notice Posting                             05/23/19
                    Requirements (No. 16-109)
      288           CWC’s Guide To Maintaining an OFCCP-Compliant                    05/23/19
                    Online “Careers Site” (No. 18-162)
      289           MEMBER FEEDBACK REQUESTED: OFCCP                                 05/23/19
      and           Issues Promised Guidance on Compliance Checks by                   and
      293           Way of Frequently Asked Questions (No. 19-101)                   05/22/19
      291           EEAC’s Updated Guide to OFCCP-Enforced Contract                  05/22/19
                    Clause Requirements (No. 15-235)
      292           EEAC’s “OFCCP Compliance Primer” Series: Using                   05/22/19
                    Data Metrics for Evaluating Your Disability and
                    Veterans AAP Obligations (No. 16-205)
      296           MEMBER FEEDBACK REQUESTED: OFCCP                                 05/10/19
                    Seeking Formal Approval of Revisions to Its
                    Functional Affirmative Action Program (FAAP) (No.
                    19-093)


               c.       On May 9, 2019, Defendant Gibbons gave a Littler presentation entitled “Help

Wanted: How Artificial Intelligence and Technology Are Changing Talent Acquisition Compliance,”

at the 2019 Executive Employer Conference in Phoenix, Arizona.

                        (i)    Prior to the presentation, in addition to other materials listed on Exhibit

A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and Gibbons,

using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed

several CWC information and copyrighted material related to OFCCP matters including: “Big Data”

Analytics and Its EEO Implications for Employment Practices (No. 16-257) (access/download date

03/08/19).

               d.       On May 8, 2019, Defendant Gibbons gave a Littler presentation entitled

“Federal Contractor Roundtable,” at the 2019 Littler Executive Employer Conference, in Phoenix,

Arizona.




                                                   30
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 34 of 80 PageID# 34




                       (i)    In the weeks before the presentation, in addition to other materials

listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

and/or infringed CWC information and copyrighted material related to Federal Contractor matters

including:

       No.              Title of Copyrighted Work, Information and           Access/Download
                                          Number                                   Date

       312           Labor Department Issues Final Rule Requiring                 04/23/19
                     Covered Federal Contractors To Provide Employees
                     With up to 56 Hours of Paid Sick Leave Annually
                     (No. 16-201)
       316           Federal Contractor Minimum Wage To Increase From             04/23/19
                     $10.35 to $10.60 an Hour on January 1, 2019 (No. 18-
                     187)


              e.       On April 9, 2019, Defendant Gibbons gave a Littler presentation entitled “The

Latest Developments in Federal Labor Policy: A Workplace Policy Institute Briefing.”

                       (i)    In the weeks before the presentation, in addition to other materials

listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

and/or infringed several CWC information and copyrighted material related to Federal Labor Policy

matters including:

       No.              Title of Copyrighted Work, Information and           Access/Download
                                          Number                                   Date

       356           EEOC Plans To Open 2018 EEO-1 Filing Season                  03/16/19
                     Next Week, Even as What Happens Next Is Up in Air
                     After Federal Court Orders Reinstatement of
                     Expanded Obama-Era Revisions (No. 19-054)
       368           EEOC’s Proposed Changes to EEO-1 To Add                      03/06/19
       and           Collection of Pay Data Get Final Approval; Filing               and
       370           Deadline for New Report Is March 31,2018 (No. 16-             3/05/19
                     196)

                                                 31
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 35 of 80 PageID# 35




       No.             Title of Copyrighted Work, Information and            Access/Download
                                         Number                                    Date

       371          OMB Suspends Pay Data Provisions of Expanded                 03/05/19
                    EEO-1 Report, Effectively Reinstating Old Report
                    for 2017 Reporting Cycle; Forms Must Be Submitted
                    by March 31, 2018 (No. 17-182)
       372          Employee Advocacy Groups Sue OMB in Attempt                  03/05/19
                    To Get Order Reinstating Expanded EEO-1 Report
                    (No. 17-248)


              f.      On March 20, 2019, Defendant Gibbons gave a Littler presentation entitled

“Preparing for an Increase in OFCCP Audit Activity: CSALs, Focused Reviews, VERPs, and More.”

                      (i)    In the weeks before the presentation, in addition to other materials

listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

and/or infringed several CWC information and copyrighted material related to OFCCP Audit matters

including:

        No.            Title of Copyrighted Work, Information and           Access/Download
                                         Number                                   Date

        359          A Recommended Process for Auditing Your                     03/08/19
                     Company’s Compliance With OFCCP’s Internet
                     Applicant Rule (No. 10-162)
        383          Most Recent OFCCP Financial Settlements                     03/04/19
                     Continue To Wrap Up Years-Old Audits (No. 18-
                     168)
        384          OFCCP Financial Settlement Update: Focus                    03/04/19
                     Continues To Be on Disposal of “Aged” Audits
                     (No. 18-239)
        385          OFCCP’s FY 2018 Enforcement Numbers Show                    03/04/19
                     Completed Audits Dropped by One-Third From
                     Previous Year (No. 19-002)




                                                32
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 36 of 80 PageID# 36




              g.      On March 19, 2019, Defendant Gibbons gave a Littler presentation entitled

“Understanding the Impact of OFCCP’s Recent Policy Changes on Federal Contractors Association

of Builders and Contractors Webinar.”

                      (i)    In the weeks before the presentation, in addition to other materials

listed on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler

and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used,

and/or infringed several CWC information and copyrighted materials related to OFCCP matters

including:

       No.             Title of Copyrighted Work, Information and            Access/Download
                                         Number                                    Date

       347          Department of Labor Finalizes New Rule Requiring             03/18/19
                    Federal Contractors To Inform Employees of Their
                    Union Organizing Rights (No. 10-093)
       348          EEAC’s Updated Guide to OFCCP-Enforced                       03/18/19
                    Contract Clause Requirements (No. 14-155)
       353          OFCCP Issues New “Section 503 Checklist”                     03/16/19
                    Designed To Assist Contractors in Assessing
                    Compliance With Agency’s Revised Disability
                    Regulations (No. 15-170)
       357          OFCCP’s Final “Internet Applicant” Regulation                03/08/19
                    Establishes Compliance Framework for Federal
                    Contractors’ Electronic Recruitment and Selection
                    Practices (No. 05-227)
       379          OFCCP Issues New “Section 503 Checklist”                     03/04/19
                    Designed To Assist Contractors in Assessing
                    Compliance With Agency’s Revised Disability
                    Regulations (No. 15-170)
       404          New OFCCP Directive Signals Agency’s Intent To               02/25/19
                    Implement Voluntary Compliance Program for
                    “High-Performing” Contractors (No. 19-039)
       405          EEAC’s Updated Guide to OFCCP-Enforced                       02/21/19
                    Contract Clause Requirements (No. 14-155)
       406          OFCCP Gets Approval To Use New Scheduling                    02/08/19
                    Letter Identifying Contractors for Section 503
                    “Focused Reviews” (No. 18-248)




                                                33
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 37 of 80 PageID# 37




           H.      Littler Publications Promoting Littler’s Business Interests and Profits

           72.     The CWC information and copyrighted materials that Defendants Littler and Gibbons

accessed, selected, obtained, viewed, downloaded, used, and/or infringed, while using the Littler IP

address, also related to particular Littler publications designed to communicate with prospective and

current Littler clients.26 For example, Defendant Gibbons published articles, promoted on the Littler

website and using Littler publications (such as Littler ASAP and Littler Podcast),27 and made

corresponding downloads of related CWC information and materials to promote Littler’s business

and practice to prospective and current Littler clients:

                   a.     As one example among many others, on July 2, 2019, Defendant Littler

published a Littler ASAP publication authored by Defendant Gibbons, entitled “EEOC Provides

Additional Guidance on EEO-1 Component 2 Information.”

                          (i)     In the weeks before the publication, in addition to other materials listed

on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendants Littler and

Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded, used, and/or

infringed several CWC information and copyrighted materials related to EEO-1 Component 2 matters

including:

     No.         Title of Copyrighted Work, Information and Number                     Access/Download
                                                                                             Date

     261         EEOC Advises Court Overseeing EEO-1 “Component 2”                           06/26/19
                 Litigation That Online Filing System May Not Be Fully
                 Operational Until Mid-August, Despite September 30,
                 2019 Filing Deadline (No. 19-126)




26
   Numerous other examples are confirmed based on a comparison of the Littler publications for Defendant Gibbons
with the CWC materials and information that were infringed and obtained through the Littler IP Address. Compare
Exhibit E (listing Publications & Press of shareholder Gibbons) with Exhibit A (List of CWC Information Obtained by
the Littler IP Address).
27
   Exhibit E (listing Publications & Press of shareholder Gibbons).

                                                        34
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 38 of 80 PageID# 38




     No.         Title of Copyrighted Work, Information and Number                           Access/Download
                                                                                                   Date

     271,        CWC’s Tips for Collecting EEO-1 “Component 2” Data                               06/12/19,
     279,        (No. 19-116)                                                                   06/10/19, and
     and                                                                                          06/07/19
     281




           I.      Early Efforts to Obtain CWC’s Intellectual Property, Make False and
                   Misleading Statements and Ask Others to Engage in Copyright Infringement and
                   Violations of Law and the CWC Restrictions to the Members-Only Site

           73.     Defendant Gibbons was directly engaged in infringing and obtaining a substantial

amount of CWC’s information and copyrighted materials from the CWC Members-Only Site for the

benefit and profit of Defendant Littler.28

           74.     Shortly after rejoining Littler, and beginning at a time unknown and at least by

September 2018, Defendant Gibbons willfully persisted in making a series of requests for, and

attempted to access and obtain, and induce others to provide and engage in the infringement CWC

Members-Only Site materials.

           75.     For example, on Tuesday, September 4, 2018, Defendant Gibbons used his Littler

email address (LGibbons@littler.com) to send an email to an attorney working on behalf of CWC,

asking if he could access a specific 50-state affirmative action policy survey.

           76.     This request for information from the CWC Members-Only Site related directly to the

practice areas of Defendants Littler and Gibbons,29 and the legal services business of Littler.




28
   As noted, the identity and extent of the involvement of DOE Defendants 1 to 10 remains pending confirmation.
29
   See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                            35
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 39 of 80 PageID# 39




       77.    No response was given to Defendant Gibbons’s request for CWC intellectual property.

The recipient of Defendant Gibbons’s request was unwilling to violate established CWC restrictions

or engage in copyright infringement or other violations of law. Defendant Gibbons was familiar with

these restrictions as a former CWC assistant general counsel.

       78.    On Friday, September 7, 2018, Defendant Gibbons, using the Littler IP address,

attempted twice to access member-restricted content. The documents were two CWC Memoranda:

(1) “OFCCP Mails First Round of FY 2018 ‘Advance Notice’ Letters; Agency Will Offer Technical

Assistance Before Sending Scheduling Letters to the 1,000 Contractor Establishments Flagged for an

Audit” (Memo No. 18-026), and (2) “New OFCCP Directive Aims To Resurrect Recognition of

Exemplary Contractor Programs” (Memo No. 18-184). Access was denied. Member credentials

were required to access, obtain, download, and use these restricted memoranda. Defendant Gibbons

was familiar with these restrictions as a former CWC Assistant General Counsel.

       79.    Later that day, Defendant Gibbons, using Littler resources, sent a text message to an

attorney at CWC asking for the first of the two copyrighted memoranda noted above. Defendant

Gibbons asked: “Can you send me memo 18-026?”

       80.    Defendant Gibbons was expressly asking the attorney at CWC to at best make an

exception to, and at worst violate, CWC restrictions on access to CWC’s member-restricted content.

Defendant Gibbons was aware that reproducing and distributing CWC copyrighted information to a

Non-Member or to a law firm was not in conformance with CWC’s policies. Defendant Gibbons was

familiar with these restrictions as a former CWC Assistant General Counsel.

       81.    Defendant Gibbons knew that the person he asked to send the memo was not

authorized and would not be authorized by CWC to do so.




                                                36
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 40 of 80 PageID# 40




       82.     No response was given to Defendant Gibbons’s request for CWC intellectual property.

The recipient of Defendant Gibbons’s request was unwilling to violate established CWC restrictions

or engage in copyright infringement or other violations of law.

       83.     On Tuesday, November 13, 2018, Defendant Gibbons, using Littler resources, sent a

text message to an attorney at CWC requesting a different member-restricted CWC memorandum, as

reproduced below:


          Defendant Gibbons            “Can you track down a memo for me? I don’t ask for
                                       much.”


          CWC Attorney                 “Hey Lance. Happy to help you out of course … but can’t
                                       send a memo. What are you looking for?”


          Defendant Gibbons            “Killing me. I wanted the memo that we wrote that talked
                                       about steps to audit your AAP in preparation for a new plan
                                       year.”


          CWC Attorney                 [No response.]


          Defendant Gibbons            “Don’t worry about it. Don’t want to get anyone in
                                       trouble.”


       84.     Once again, the recipient of Defendant Gibbons’s request was unwilling to violate

established CWC restrictions or engage in copyright infringement or other violations of law.

       85.     In contrast, Defendant Gibbons, while using Littler resources and acting to promote

the interests of Littler, showed no reluctance to ask someone else to violate the CWC restrictions and

to engage in copyright infringement. Defendant Gibbons was familiar with the restrictions as a

former CWC Assistant General Counsel.

       86.     While Defendant Gibbons was initially unable to obtain the CWC intellectual property

he requested from the CWC Members-Only Site, by asking a CWC staff member to violate CWC

                                                 37
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 41 of 80 PageID# 41




restrictions, Defendant Gibbons willfully persisted in his efforts to infringe and unlawfully obtain

CWC information and materials.

         87.    After Defendant Gibbons was unsuccessful in inducing these individuals to violate the

Copyright Act and the restrictions to the CWC Members-Only Site, he pursued other avenues to

obtain the intellectual property of CWC.

         88.    On Wednesday, November 14, 2020, Defendant Gibbons, again using Littler

resources, attempted to access CWC copyright-protected memoranda. Access was not allowed.

Defendant Gibbons was redirected to the Login Page. Without member credentials, Defendant

Gibbons was unable to access the intellectual property on the CWC Members-Only Site. Defendant

Gibbons was familiar with these restrictions as a former CWC Assistant General Counsel.

         J.     Willfully Pursuing Other Avenues to Obtain Information and Infringe
                Intellectual Property on the CWC Members-Only Site

         89.    After being denied access to the CWC Members-Only Site, Defendant Gibbons

contacted an employee of a company that had been a long-standing CWC member (referred to as

“Company A Employee”). Defendant Gibbons had known the Company A Employee for several

years.

         90.    Defendant Gibbons, using Littler resources, made false and misleading statements to

obtain the login credentials of the Company A Employee. Defendant Gibbons claimed that he needed

the credentials of Company A Employee to access and download only a particular CWC

memorandum to assist the Company A Employee. Defendant Gibbons’s request for the credentials

was made in his capacity as a Littler shareholder and to generate profits for Littler. In fact, as reflected

on Exhibit A (List of CWC Information Obtained by the Littler IP Address), Defendant Gibbons used

the fraudulently obtained credentials to access, select, obtain, view, download, use, and/or infringe a




                                                    38
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 42 of 80 PageID# 42




voluminous amount of CWC information and copyrighted materials for the benefit and profit of

Littler.

           91.   As noted, as a former CWC staff member, Defendant Gibbons was familiar with the

CWC restrictions which prohibited Non-Members and law firms from accessing the CWC Members-

Only Site. Defendant Gibbons’s other efforts to obtain intellectual property from the CWC Members-

Only Site had been thwarted. Given his continuing objective to obtain access, Defendant Gibbons

demonstrated no reluctance in asking the Company A Employee to violate the CWC restrictions on

access to intellectual property on the CWC Members-Only Site.

           92.   Relying on the fraudulent representations of Defendant Gibbons, the Company A

Employee provided the credentials to Defendant Gibbons for the CWC Members-Only Site.

           93.   No CWC member employee may share access credentials with any non-members,

including employees of law firms, and law firms are not eligible for membership in CWC.

           94.   On November 16, 2018, Defendant Gibbons, using the Littler IP address, used the

login credentials of the Company A Employee to connect to the CWC Members-Only Site. During

the next 22 minutes, Defendant Gibbons, using the Littler IP address, accessed, selected, obtained,

viewed, downloaded, used, and/or infringed six copyright-protected and member-restricted

documents.

           95.   In fact, this was only the beginning of the infringement and obtaining of CWC

information. From November 16, 2018 to March 18, 2020, the Littler IP address was used to access,

select, obtain, view, download, use, and/or infringe information and copyrighted materials from the

CWC Members-Only Site approximately four hundred forty-two (442) times. The CWC materials

Defendant Gibbons accessed, selected, obtained, viewed, downloaded, used, and/or infringed

beginning on November 16, 2018 through March 18, 2020 related directly to (1) the practice areas of



                                                39
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 43 of 80 PageID# 43




Defendants Littler and Gibbons;30 (2) the business of Littler and legal services provided to prospective

and current Littler clients; and (3) the areas in which Littler competes with CWC.

         96.      For example, Defendants Littler and Gibbons, using Littler resources, accessed,

selected, obtained, viewed, downloaded, used, and/or infringed CWC materials and information from

the CWC Members-Only Site as follows:

                                Total CWC Information Obtained and/or Infringed
                                       by the Littler IP Address By Month

                           No.                             Month                        Totals (Approx.)

                            1                          Nov. 2018                                  10
                            2                          Dec. 2018                                   5
                            3                          Jan. 2019                                  12
                            4                          Feb. 2019                                  22
                            5                         March 2019                                  56
                            6                         April 2019                                  40
                            7                          May 2019                                   16
                            8                          June 2019                                  23
                            9                          July 2019                                  29
                           10                          Aug. 2019                                  24
                           11                         Sept. 2019                                  31
                           12                          Oct. 2019                                  15
                           13                          Nov. 2019                                  52
                           14                          Dec. 2019                                   9
                           15                          Jan. 2020                                  34
                           16                          Feb. 2020                                  52
                           17                        Mar. 1-18, 2020                              12



         97.      On a number of occasions, Defendants Littler and Gibbons, using the Littler IP

address, logged into the CWC Members-Only Site to access, obtain, download, infringe and use the




30
   See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                            40
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 44 of 80 PageID# 44




same CWC Title on more than one occasion as noted in Exhibit N (List Of CWC Information

Obtained By The Littler IP Address on More Than One Occasion).

        98.      Defendant Gibbons’s use of the CWC Members-Only Site to select, obtain, view,

download, retain, print, use, and/or infringe (including creating derivative works of) CWC

information and materials related directly to the practice areas of Defendants Littler and Gibbons.31

For example, some of the listed practice areas for Defendant Gibbons include OFCCP matters

(including desk audit submissions, on-site audits, responding to requests and negotiating resolutions),

compliance with the National Labor Relations Act (NLRA), “all workplace compliance requirements

applicable to federal government contractors,” analyses of compensation data, “statistical disparity

analyses for reductions in force,” training concerning government contractor obligations,

“[d]eveloping and implementing compliant diversity and inclusion programs.”

        K.       False and Misleading Statements, Deceit and Concealment to Obtain CWC’s
                 Intellectual Property

        99.      As part of the unlawful conduct in this matter, Defendant Gibbons made a series of

false and misleading statements to infringe and obtain CWC information and copyrighted materials

unlawfully.

        100.     The Login process for the CWC Members-Only Site requires the member to “login

with your CWC account.” On the Login Page, the member enters his or her user name and password

(not the account of another member or member account holder). Only CWC members have access

to Members-Only content. For visitors who are not members, the Login Page provides information




31
  See Exhibit I (Littler Practices); see also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”)
(summarizing practice areas); Exhibit E (summarizing practice areas of Shareholder Lance E. Gibbons).

                                                         41
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 45 of 80 PageID# 45




about how to become a member. The Login Page, accessible from the Sign In Tab, is reproduced

below.




         101.   After making fraudulent statements to obtain the login credentials of the Company A

Employee (as described below), during the login process, Defendant Gibbons falsely represented that

he had a CWC member account, that he was the account holder, and that he was entitled to access the

CWC Members-Only Site.

         102.   Defendant Gibbons concealed his true identity in accessing the CWC account. As a

former CWC staff member, Defendant Gibbons was aware that (1) only members could access

CWC’s member-restricted content; (2) Defendant Gibbons was not a member and was ineligible to

become a member based on his work as a shareholder and attorney at the Littler law firm; and (3)

Defendant Littler as a law firm was ineligible to be a CWC member.




                                                42
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 46 of 80 PageID# 46




           103.   Having authored a number of CWC memoranda during his tenure as a CWC Assistant

General Counsel, Defendant Gibbons was further aware that each CWC memorandum contained a

CWC copyright notice noting that all rights were reserved to CWC and no part of the memorandum

could “be reproduced without permission of CWC.”

           104.   Additionally, for each CWC memorandum that Defendant Gibbons infringed and

unlawfully obtained from the CWC Members-Only Site as a Littler shareholder, he was further aware

that each memorandum contained a CWC copyright notice noting that all rights were reserved to

CWC and no part of the memorandum could “be reproduced without permission of CWC.”

           105.   CWC is informed and believes and, based thereon, alleges, and to be fully determined

at trial, Defendant Gibbons used and benefitted from the CWC information and copyrighted materials

concealed from third parties, including Littler clients, that the information was infringed and obtained

by fraud and unlawful conduct and represented the information as Littler’s.

           106.   The multiple false and misleading statements that Defendant Gibbons made to obtain

the CWC information and materials further reflects his intent to violate the claims in this Complaint

and demonstrates his commitment to engage in willful infringement and to promote the interests of

Littler.

           107.   Based on the frequency of Defendant Gibbons’s unauthorized access from Littler’s IP

address, and the quantity of CWC materials downloaded to and using Littler’s computer and network

resources, Defendant Littler was or should have been aware of Defendant Gibbons’s conduct.

           L.     Password Changes

           108.   Since November 2018, the password for the Company A Employee credentials used

by Defendant Gibbons changed three times: (1) June 5, 2019, (2) September 27, 2019, and (3)

February 19, 2020.



                                                   43
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 47 of 80 PageID# 47




        109.     Each time the password was changed, Defendant Gibbons made fraudulent

representations to the Company A Employee to request and obtain the new password. For example,

Defendant Gibbons claimed that he solely needed the new password to access and download a

particular CWC memorandum to assist the Company A Employee when in fact he accessed, selected,

obtained, viewed, downloaded, used, and/or infringed many more CWC copyright-protected

memoranda and continued to do so for months after his request for the new password and until the

next password change. Each request for the credentials after the password was changed was made in

Defendant Gibbons’s capacity as a Littler shareholder and to promote the interests of and generate

profits for Littler.

        110.     Each time Defendant Gibbons requested the new password he concealed from the

Company A Employee that he in fact had been using the prior credentials before the password change

to download a substantial amount of CWC intellectual property. For example, during the period from

November 16, 2018 through May 23, 2019, Defendants Littler and Gibbons, using the Littler IP

address, accessed, selected, obtained, viewed, downloaded, used, and/or infringed approximately 160

CWC materials from the CWC Members-Only Site.

        111.     Defendant Gibbons also concealed from the Company A Employee that he would in

fact use the credentials to continue to download a substantial amount of CWC intellectual property.

        112.     As Defendant Gibbons was aware, the Company A Employee in fact lacked

authorization to provide the credentials to allow him to access and obtain CWC’s member-restricted

intellectual property. Defendant Gibbons was aware that (1) only members could access the CWC

Members-Only Site; (2) Defendant Gibbons was not a member and was ineligible to become a

member based on his work as a shareholder and attorney at the Littler law firm; and (3) Defendant

Littler as a law firm was ineligible to be a CWC member.



                                                44
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 48 of 80 PageID# 48




         113.     Having authored a number of CWC Memos-Online during his tenure as a CWC

Assistant General Counsel, and having infringed and unlawfully obtained CWC memoranda and

other proprietary and member-restricted content as a Littler shareholder, Defendant Gibbons was

further aware that each CWC memorandum contained a CWC copyright notice noting that all rights

were reserved to CWC and no part of the memorandum could “be reproduced without permission of

CWC.”

         114.     Defendants Littler and Gibbons accessed, obtained, downloaded and used CWC

memoranda in (1) the practice areas of Defendants Littler and Gibbons;32 (2) the business of Littler

and legal services provided to prospective and current Littler clients; (3) the areas in which Littler

competes with CWC; or (4) for any other purpose.

         115.     By using the credentials of someone else, Defendant Gibbons sought to conceal that

he in fact was initiating and downloading a substantial amount of CWC intellectual property from the

CWC Members-Only Site. Defendant Gibbons understood that his downloads would point to the

user credentials that he was using. Defendant Gibbons hoped to conceal the fact that he was the one

who was initiating and directing the access to obtain the CWC intellectual property.

         116.     To bypass these restrictions, Defendant Gibbons devised a fraud scheme to obtain the

credentials which he used to unlawfully infringe and obtain a substantial amount of CWC intellectual

property for approximately seventeen (17) months.

         117.     Defendant Gibbons engaged in fraud, deceit and concealment in order to obtain the

new password to gain access to the restricted materials on the CWC Members-Only Site. Defendant




32
   See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
also Exhibit D (“Littler Adds Shareholder Lance Gibbons in Washington, D.C.”) (July 25, 2018), accessible at
https://www.littler.com/publication-press/press/littler-adds-shareholder-lance-gibbons-washington-dc (viewed on April
5, 2020); Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020).

                                                            45
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 49 of 80 PageID# 49




Gibbons was aware that (1) only members could access the CWC’s member-restricted content; (2)

Defendant Gibbons was not a member and was ineligible to become a member based on his work as

a shareholder and attorney at the Littler law firm; and (3) Defendant Littler as a law firm was

ineligible to be a CWC member.

               1.     Password Change: June 5, 2019

        118.   On June 5, 2019, the Company A Employee initiated a password change.

        119.   On June 6, 2019, Defendant Gibbons, using the Littler IP address, unsuccessfully tried

to access the Login Page to gain access to restricted content on the CWC Members-Only Site.

Because a password change had been made the day before, Defendant Gibbons was unable to access

the restricted content on the CWC Members-Only Site.

        120.   Defendant Gibbons contacted the Company A Employee and told the employee that

he was unable to access the restricted content on the CWC Members-Only Site. Defendant Gibbons

fraudulently stated that he needed to get access to a particular CWC memorandum to assist the

Company A Employee. Defendant Gibbons concealed that he would continue to use the credentials

to continue to access a substantial amount of CWC intellectual property. Defendant Gibbons’s

request for the new password was made in his capacity as a Littler shareholder and to generate profits

for Littler.

        121.   Relying on the fraudulent representations of Defendant Gibbons, the Company A

Employee provided the new password to Defendant Gibbons .

        122.   On June 7, 2019, with the new password, Defendant Gibbons accessed the CWC

Members-Only Site and selected, obtained, viewed, downloaded, used, and/or infringed one CWC

copyright-protected memorandum.

        123.   Defendant Gibbons continued to use the fraudulently obtained credentials to download

more CWC copyright-protected memoranda. For example, from June 9, 2019 to June 26, 2019,
                                                 46
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 50 of 80 PageID# 50




Defendant Gibbons, using the Littler IP address, accessed, selected, obtained, viewed, downloaded,

used, and/or infringed approximately twenty-one member-restricted memoranda from the CWC

Members-Only Site. Defendant Gibbons continued to access and download additional memoranda

from the restricted portions of CWC Members-Only Site for additional months before the next

password change on September 27, 2019.

               2.      Password Change: September 27, 2019

       124.    On September 27, 2019, the Company A Employee initiated a password change for

the CWC Members-Only Site.

       125.    On October 8, 2019, Defendant Gibbons, using the Littler IP address, unsuccessfully

tried to access the Login Page of the CWC Members-Only Site. Because a password change had

been previously made, Defendant Gibbons was unable to access the CWC Members-Only Site.

       126.    Defendant Gibbons contacted the Company A Employee and told the employee that

he was unable to access the CWC Members-Only Site. Defendant Gibbons fraudulently represented

that he needed to access to a particular CWC memorandum to assist the Company A Employee.

Defendant Gibbons concealed that he would continue to use the credentials to access a substantial

amount of CWC intellectual property. Defendant Gibbons’s request for the new password was made

in his capacity as a Littler shareholder and to generate profits for Littler

       127.    Relying on the fraudulent representations of Defendant Gibbons, the Company A

Employee provided the new password to Defendant Gibbons.

       128.    On October 15, 2019, with the new password, Defendant Gibbons accessed the CWC

Members-Only Site and selected, obtained, viewed, downloaded, used, and infringed six CWC

copyright-protected memoranda.

       129.    Defendant Gibbons continued to use the credentials to download more CWC

copyright-protected memoranda. For example, during October 18, 2019 through February 13, 2020,
                                                   47
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 51 of 80 PageID# 51




Defendants Littler and Gibbons, using the Littler IP address, accessed, selected, obtained, viewed,

downloaded, used, and infringed approximately 118 memoranda from the CWC Members-Only Site.

Defendant Gibbons continued to access and download additional memoranda from the CWC

Members-Only Site for additional months before the next password change on February 19, 2020.

                3.      Password Change: February 19, 2020

        130.    On February 18, 2020, certain users of CWC’s website, including the Company A

Employee, received a notification to update their CWC website passwords. The notification also

stated: “Remember to never share your username and password with anyone outside or even within

your organization. If any of your coworkers need access to our members-only content, it’s easy for

them to setup a new account….”

        131.    On February 19, 2020, Defendant Gibbons used the Littler IP address and

unsuccessfully attempted to access the CWC Members-Only Site. Because a required password reset

was imposed on February 18, 2020 and the Company A Employee had not reset their password,

Defendant Gibbons was unable to access the CWC Members-Only Site

        132.    Defendant Gibbons contacted the Company A Employee and told the employee that

he was unable to access the CWC Members-Only Site. Defendant Gibbons fraudulently stated that

he needed to get access to a particular CWC memorandum. Defendant Gibbons concealed that he

would use the credentials to continue to access a substantial amount of CWC intellectual property.

Defendant Gibbons’s request for the new password was made in his capacity as a Littler shareholder

and to generate profits for Littler.

        133.    After Defendant Gibbons contacted the Company A Employee, and relying on the

fraudulent representations of Defendant Gibbons, the employee used the employee’s credentials to

access the CWC Members-Only Site and reset the password. The Company A Employee then

provided the new password to Defendant Gibbons.
                                                48
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 52 of 80 PageID# 52




       134.    With the new password, Defendant Gibbons accessed the CWC Members-Only Site

and selected, obtained, viewed, downloaded, used, and infringed nine CWC copyright-protected

memoranda on February 19, 2020.

       135.    Defendant Gibbons continued to use the credentials to download more CWC

copyright-protected memoranda. For example, on February 20, 2020 through February 28, 2020,

Defendant Gibbons used the Littler IP address to access and download 25 additional memoranda from

the CWC Members-Only Site. Defendant Gibbons continued to access and download additional

memoranda from the CWC Members-Only Site through March 18, 2020.

       M.      Infringement Committed Willfully and with Intent to Engage in Other Unlawful
               Activity

       136.    The acts of infringement of the copyrighted works listed in Exhibits A (List of CWC

Information Obtained by the Littler IP Address) and B (List of CWC’s registered works) were

committed willfully by Defendants Littler and Gibbons under 17 U.S.C. § 504(c)(2). This same

conduct was also committed with the intent to engage in the unlawful activity described in the

Complaint.

       137.    As a former CWC staff member and Assistant General Counsel, Defendant Gibbons

was aware that accessing, selecting, obtaining, viewing, downloading, retaining, printing, using,

infringing (including creating derivative works of) the materials from the CWC Members-Only Site

was against CWC’s policies, and constituted copyright infringement. For example, Defendant

Gibbons was aware that (1) only members could access restricted content on the CWC Members-

Only Site; (2) Defendant Gibbons was not an employee of a CWC member employer and was

ineligible to become one based on his work as a shareholder and attorney at the Littler law firm; and

(3) Defendant Littler as a law firm was ineligible to be a CWC member.




                                                 49
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 53 of 80 PageID# 53




       138.       Having authored a number of CWC Memos-Online during his tenure as a CWC

Assistant General Counsel, and having infringed and unlawfully obtained CWC materials as a Littler

shareholder, Defendant Gibbons was further aware that each CWC memorandum contained a CWC

copyright notice noting that all rights were reserved to CWC and no part of the memorandum could

“be reproduced without permission of CWC.”

       139.       Yet, with Defendant Littler’s actual or constructive knowledge, Defendant Gibbons

continued to access, obtain, download, infringe and use the restricted CWC information and

copyrighted works approximately four hundred forty-two (442) times for approximately seventeen

(17) months as reflected in Exhibit A (List of CWC Information Obtained by the Littler IP Address).

       140.       Furthermore, Defendant Gibbons’s early attempts to obtain information and infringe

materials from the CWC Members-Only Site directly from CWC staff member were rejected, and in

the process Defendant Gibbons acknowledged this behavior had the potential to “get [some]one in

trouble.”

       141.       Defendant Gibbons persisted in trying to obtain restricted content from the CWC

Members-Only Site until he was able to obtain the credentials to which he used to access the CWC

Members-Only Site by making false and misleading statements to the Company A Employee.

       142.       As noted, the password for the user credentials fraudulently used by Defendant

Gibbons was reset three times. Defendant Gibbons made multiple false and misleading statements

to obtain the new password each time the password he had obtained from the Company A Employee

had been reset.

       143.       As further evidence of willfulness and intent to engage in unlawful behavior,

Defendant Gibbons committed the conduct for purposes of commercial advantage or private financial

gain and also in furtherance of other tortious and criminal acts. For example, after the initial



                                                  50
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 54 of 80 PageID# 54




download and infringement of CWC materials, Defendant Gibbons retained, printed, and used the

CWC materials in Littler’s practice for the commercial advantage or private financial gain of Littler.

Additionally, CWC is informed and believes and, based thereon, alleges, after the initial downloads

and infringement of the CWC materials, Defendant Gibbons engaged in subsequent acts of

infringement of CWC materials including by reproducing, copying and creating derivative works

from the initial downloaded of the CWC copyrighted material.

       N.      Littler’s Access to the          CWC      Members-Only       Confidential    Connect
               Communications Platform

       144.    In addition to infringing the intellectual property and obtaining information from the

CWC Members-Only Site, on March 18, 2020 Defendants Littler and Gibbons, using the Littler IP

address and Littler’s information technology resources, also intentionally accessed the CWC

Members-Only Confidential Connect Communications Platform.

       145.    The access to the CWC Members-Only Confidential Connect Communications

Platform by Defendants Littler and Gibbons was intentional and highly invasive. The unauthorized

access to the Platform by the Littler IP address allowed Littler to access, view, monitor, and observe

private member communications on workplace compliance issues. The members in the platform did

not know that someone using the Littler IP address was accessing, viewing, monitoring and observing

their confidential communications. This intrusion by the Littler IP address violated the security and

privacy that CWC has established for its members to communicate confidentially with one another.

       146.    As a result of the fraud previously described, Defendants Littler and Gibbons obtained

restricted, confidential and private information from the CWC Members-Only Confidential Connect

Communications Platform.        By accessing the CWC Members-Only Confidential Connect

Communications Platform, Defendants Littler and Gibbons had access to view, monitor, and observe

confidential communications of CWC Members. The CWC Members were unaware that a member


                                                 51
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 55 of 80 PageID# 55




of the Littler law firm could view their private and communications on workplace compliance and

risk management issues. The exposure to the private confidential CWC Member communications

allowed Defendants Littler and Gibbons to seek business opportunities with potential clients by

learning the confidential communications of CWC Members.

       147.    As a former CWC staff member, Defendant Gibbons was aware that his access to the

CWC Members-Only Confidential Connect Communications Platform was unauthorized. Defendant

Gibbons was aware that (1) only members could access the CWC Members-Only Site; (2) Defendant

Gibbons was not a member and was ineligible to become a member based on his work as a

shareholder and attorney at the Littler law firm; and (3) Defendant Littler was ineligible to be a

member as a law firm.

       148.    Additionally, on July 9, 2019, Defendant Gibbons, using the Littler IP address,

accessed the CWC Members-Only Site and selected, obtained, viewed, downloaded, used, and

infringed the following CWC Memorandum: “CWC Members Are Sharing Best Practices Via Our

Online Collaboration Center, ‘CWC Connect’” (No. 18-129), which described the benefits and

options in using the Platform and expressly noted that “CWC Connect is a secure online platform

available only to CWC members and includes a Best Practices community that provides our members

the opportunity to directly communicate, benchmark, and share ideas with each other.”

       O.      Discovery of the Littler Infringement of the 2017 CWC Pre-Existing Big Data
               Analytics Presentation

       149.    Further infringement of CWC material was uncovered involving Littler and its

shareholders, associates and representatives including Littler principal Defendant Gokturk.

       150.    On May 11-12, 2017, CWC hosted its third annual Talent Acquisition Compliance

Summit (“TACS”) in Dallas, Texas.




                                                 52
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 56 of 80 PageID# 56




       151.    Defendant Gibbons attended and presented at the 2017 TACS as CWC Senior

Counsel. Defendant Gokturk attended and presented as a CWC Senior Advisor.

       152.    On May 12, 2017 at TACS, a CWC copyright-protected presentation was made by

two CWC Senior Counsel, entitled “Big Data Analytics and Artificial Intelligence: The Compliance

and Diversity Implications Of Automating Early Stage Recruitment” (“2017 CWC Pre-Existing Big

Data Analytics Presentation”).

       153.    The 2017 CWC Pre-Existing Big Data Analytics Presentation was drafted exclusively

for and on behalf of EEAC (now CWC) with the understanding that EEAC (now CWC) would retain

the full ownership and the copyright of the 2017 CWC Pre-Existing Big Data Analytics Presentation

and any subsequent versions.

       154.    As the copyright owner for the 2017 CWC Pre-Existing Big Data Analytics

Presentation, only EEAC (now CWC) could provide permission for further use of the work. EEAC

(now CWC) retained full copyright ownership in the work.

       155.    The Power Point presentation for the 2017 CWC Pre-Existing Big Data Analytics

Presentation bears the copyright notice of CWC’s predecessor in the footer of the slides.

               a.     As an example, as depicted, the presentation slides bear the footer:

               COPYRIGHT 2017 EEAC




                                                 53
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 57 of 80 PageID# 57




       156.   The presentation of the 2017 EEAC copyright notice confirmed the copyright

ownership by EEAC.

       157.   CWC holds the copyright registration to the 2017 CWC Pre-Existing Big Data

Analytics Presentation: Copyright Registration No. TX0008882252.

       158.   Defendant Chris Gokturk was familiar with the 2017 CWC Pre-Existing Big Data

Analytics Presentation. She attended the 2017 TACS.

       159.   Defendant Gokturk received and obtained a copy of the 2017 CWC Pre-Existing Big

Data Analytics Presentation bearing the EEAC copyright notice.

       160.   Defendant Gokturk was aware of the 2017 EEAC copyright notice on the 2017 CWC

Pre-Existing Big Data Analytics Presentation. As a former CWC staff member, Defendant Gokturk

                                               54
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 58 of 80 PageID# 58




was familiar with EEAC and CWC’s practice of marking EEAC and CWC materials with copyright

notices.

           161.     Defendant Gokturk had no role in creating or presenting the 2017 CWC Pre-Existing

Big Data Analytics Presentation.

                    a.       Defendant Gokturk was not an author of the 2017 CWC Pre-Existing Big Data

Analytics Presentation.

                    b.       Defendant Gokturk did not contribute any content to the 2017 CWC Pre-

Existing Big Data Analytics Presentation.

           162.     CWC never granted permission to Defendant Littler nor Defendant Gokturk to copy

the 2017 CWC Pre-Existing Big Data Analytics Presentation, or any portion, variation or derivative

work thereof.

                    a.       CWC never granted permission to Defendant Littler nor Defendant Gokturk to

copy or reproduce the 2017 CWC Pre-Existing Big Data Analytics Presentation with any prospective

or current Littler clients or third parties or entities.

           163.     In 2019, Defendants Littler and Gokturk infringed the 2017 CWC Pre-Existing Big

Data Analytics Presentation by copying and reproducing the presentation at Littler including for

promotional purposes for the benefit and profit of Littler.

           164.     In May 2020, CWC discovered a Littler presentation entitled “Technology in

Recruiting and Hiring: Hidden Legal Risks,” dated October 18, 2019 (“October 2019 Infringing

Littler Presentation”), presented by Littler shareholder Charles (Chad) E. Reis, IV, and Littler

associate Lillian T. Manning.33




33
     See Exhibit K (Littler Presentation: “Technology in Recruiting and Hiring: Hidden Legal Risks” (Oct. 18, 2019)).

                                                           55
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 59 of 80 PageID# 59




           165.   A review of the October 2019 Infringing Littler Presentation confirms that several of

the presentation slides infringed the 2017 CWC Pre-Existing Big Data Analytics Presentation.

                  a.     For example, a side-by-side comparison shows the infringement, including

entire phrases and sentences have been copied directly from the CWC presentation into the infringing

Littler presentation, with trivial at most modifications:

// // //




                                                   56
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 60 of 80 PageID# 60




       166.   The October 2019 Infringing Littler Presentation infringed the 2017 CWC Pre-

Existing Big Data Analytics Presentation.



                                            57
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 61 of 80 PageID# 61




         167.     The footer for most of the slides of the October 2019 Infringing Littler Presentation,

including slides with infringed content, bears this designation:

                  © Littler Mendelson, P.C. | 2019 Proprietary and Confidential

         168.     The October 2019 Infringing Littler Presentation infringes content from the 2017

CWC Pre-Existing Big Data Analytics Presentation and presents the content in these slides as

“Proprietary and Confidential” to Littler along with a Littler copyright notice.                           The Littler

presentation falsely represents Littler as the original author of content copied from the 2017 CWC

Pre-Existing Big Data Analytics Presentation.

         169.     Defendant Littler, Defendant Gokturk and Doe Defendants removed the EEAC

copyright notice from the 2017 CWC Pre-Existing Big Data Analytics Presentation and substituted

the Littler copyright notice on the October 2019 Infringing Littler Presentation.

         170.     CWC is informed and believes and, based thereon, alleges, and to be fully determined

at trial, that Defendant Littler has infringed the 2017 CWC Pre-Existing Big Data Analytics

Presentation on other occasions. For example, a presentation, entitled “Technology in Hiring and

Recruiting,” was made in August 2019 by Littler shareholder Charles (Chad) E. Reis,34 and another

presentation, entitled, “How Artificial Intelligence and Technology Are Changing Talent Acquisition

Compliance,” was made in May 2019 in Phoenix, Arizona by Defendant Gibbons and Defendant

Gokturk,35 among possibly other presentations.

         171.     Defendant Gokturk’s acts of infringement of the copyrighted 2017 CWC Pre-Existing

Big Data Analytics Presentation were committed willfully under 17 U.S.C. § 504(c)(2). This same



34
   See Exhibit L (Littler Bio for Shareholder Charles (Chad) E. Reis), accessible at
https://www.littler.com/people/charles-chad-e-reis-iv (viewed on Nov. 9, 2020).
35
   See Exhibit E (Littler Bio for Lance E. Gibbons Shareholder), previously available at
https://www.littler.com/people/lance-e-gibbons (last accessed on April 2, 2020); Exhibit F (“Littler Adds Chris Gokturk
in Northern Virginia”) (Feb. 26, 2019), accessible at https://www.littler.com/publication-press/press/littler-adds-chris-
gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                           58
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 62 of 80 PageID# 62




conduct was also committed with the intent to engage in the unlawful activity described in the

Complaint.

         172.     For example, Defendant Gokturk was required to obtain prior approval before

divulging proprietary information to anyone. Defendant Gokturk was also required to obtain

permission before appropriating the proprietary information to any other client, firm, or other entity.

         173.     Defendant Gokturk was also prohibited from soliciting, inducing, or attempting to

induce any past or current firm clients, or any prospective clients, including CWC.

         174.     In 2019, neither Defendant Littler nor Defendant Gokturk sought the prior approval

or permission of CWC to divulge and use the 2017 CWC Pre-Existing Big Data Analytics

Presentation in (1) the practice areas of Defendants Littler and Gokturk;36 (2) the business of Littler

and legal services provided to prospective and current Littler clients; (3) the areas in which Littler

competes with CWC; or (4) for any other purpose.

         175.     At no time during her tenure at CWC did Defendant Gokturk contend or claim that

she had an ownership interest in the 2017 CWC Pre-Existing Big Data Analytics Presentation. As

noted, Defendant Gokturk had no role in the 2017 CWC Pre-Existing Big Data Analytics

Presentation.

         176.     By infringing the 2017 CWC Pre-Existing Big Data Analytics Presentation for and on

behalf of Defendant Littler, Defendant Gokturk disregarded the copyright notice of EEAC.

         177.     By infringing the 2017 CWC Pre-Existing Big Data Analytics Presentation,

Defendants Littler and Gokturk falsely represented that Littler was the original author of the content

copied from the 2017 CWC Pre-Existing Big Data Analytics Presentation. In fact, in receiving a


36
  See Exhibit I (Littler Practices), accessible at https://www.littler.com/practices-industries (viewed Nov. 9, 2020); see
also Exhibit G (Littler Bio for Chris Gokturk Principal), accessible at https://www.littler.com/people/lance-e-gibbons
(viewed on Nov. 9, 2020); Exhibit F (“Littler Adds Chris Gokturk in Northern Virginia”) (Feb. 26, 2019), accessible at
https://www.littler.com/publication-press/press/littler-adds-chris-gokturk-northern-virginia (viewed on Nov. 9, 2020).

                                                            59
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 63 of 80 PageID# 63




copy of the 2017 CWC Pre-Existing Big Data Analytics Presentation bearing the EEAC copyright

notice, she knew and understood that EEAC was the copyright owner of the work.

        178.    CWC is informed and believes and, based thereon, alleges, and to be fully determined

at trial, that Defendants Littler and Gokturk have infringed other CWC presentations and materials in

the same manner on other occasions. For example, CWC is informed and believes that former CWC

staff members and Defendants Gibbons and Gokturk brought to Defendant Littler other CWC

information and materials that were used, copied, reproduced and shared with others at Littler for the

benefit and profit of Littler.

                                 V.     COPYRIGHTED WORKS

        179.    CWC is the owner of the copyrights to the works identified in Exhibit B (“CWC's

Copyrighted Works”), and each of the works have been duly registered with the United States

Copyright Office.

        180.    CWC has the exclusive right to, among other things, reproduce, distribute, publicly

dis-play, and create derivative works from CWC's Copyright Works.

        181.    Exhibit B lists each registered work as follows: (1) Column 1 providing the claim

number, (2) Column 2 providing the title of the work infringed, (3) Column 3 providing the CWC

Memorandum Number, if any, for the work infringed, (4) Column 4 providing the date of publication,

(5) Column 5 providing the date of registration, (6) Column 6 providing the copyright registration

number(s) for the work, and (7) Column 7 providing the date on which infringement occurred, or

CWC believes infringement to have first occurred.

        182.    For each work identified in Exhibit B, on or about the date(s) listed on Column 5,

CWC complied in all respects with the requirements of the Copyright Act and received from the

Register of Copyrights Certificates of Registration bearing the number(s) listed on Column 6.



                                                 60
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 64 of 80 PageID# 64




       183.      CWC has submitted additional applications for copyright registration for the restricted

content accessed from the CWC Members-Only Site with the Littler IP address, with the United

States Copyright Office. These applications are pending. CWC intends to seek leave to amend to

add additional copyrighted works that the Defendants infringed after the United States Copyright

Office registers the copyrights in these works.

                      VI.   COUNT 1: COPYRIGHT INFRINGEMENT
                    OF WORKS FROM THE CWC MEMBERS-ONLY SITE
                          (Defendants Littler, Gibbons and Does 1-10)

       184.      CWC re-alleges and incorporates by reference paragraphs 1-67, 69-148, 179-183, as

though set forth herein in full.

       185.      As alleged above, CWC owns registered copyrights for the CWC Copyrighted Works

for Claim Numbers 1 to 165 listed in Exhibit B.

       186.      Beginning at a time unknown, but at least by November 16, 2018 through March 18,

2020, Defendants Littler, Gibbons, and Does 1-10, using the Littler IP reproduced, distributed,

displayed, and made derivative works of these works, which were located in the CWC Members-

Only Site.

       187.      The unauthorized reproduction, distribution, display and creation of a derivative work

by Defendants Littler, Gibbons, and Does 1-10 infringes CWC’s exclusive rights in violation of the

Copyright Act.

       188.      Each infringement was done without CWC’s permission, contrary to CWC’s stated

policies, and despite copyright notices attached to those documents.

       189.      Each of these discrete acts constitutes infringement of CWC’s copyrights in those

works, and CWC alleges willful copyright infringement based on these acts for Claim Numbers 1 to

165 listed in Exhibit B.



                                                   61
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 65 of 80 PageID# 65




       190.    Each act of infringement occurred using Littler’s IP address, computing resources,

and/or network infrastructure.

       191.    As set forth above, in committing each of these acts in this count, the Littler

Defendants were acting as a representative and agent of Littler and within the course and scope of

their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

       192.    The specific acts of copyright infringement alleged in the Complaint have caused and

are causing CWC great and incalculable damage. The scope of Littler’s infringement, potential

republication of infringing materials, or other potentially ongoing acts of infringement has yet to be

determined. Unless this Court provides injunctive relief, any ongoing infringement would be an

irreparable injury for which CWC would have no adequate remedy at law.

       193.    The acts of infringement by Defendants Littler, Gibbons, and Does 1-10 were

committed “willfully” under 17 U.S.C. § 504(c)(2).

       194.    CWC is entitled to maximum statutory damages, pursuant to 17 U.S.C. § 504(c), with

respect to each applicable work infringed, or such other amounts as may be proper under 17 U.S.C.

§ 504(c).

       195.    The following facts and factors, among others to be proven at trial, are relevant to

statutory damages pursuant to 17 U.S.C. § 504(c):

               a.      The circumstances of the infringement involve former CWC staff members

who were familiar with the proprietary nature of the CWC intellectual property, the manner in which

the intellectual property was created, and the restrictions on its use.

               b.      The extent and duration of the infringement involves a recurring infringement

and of a voluminous amount of CWC material and information over an extended period of time from

at least November 2018 through the beginning of March 2020.



                                                   62
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 66 of 80 PageID# 66




                 c.       The expenses saved by the Defendants by infringing the CWC material and

information.

                 d.       The profits and benefits to the Defendants including to promote (1) the practice

areas of the Littler Defendants; (2) the business of Littler and legal and related services provided to

prospective and current Littler clients; and (3) the areas in which Littler competes with CWC.

                 e.       Multiple misleading or false statements made by the Defendants as part of the

copyright infringement including but not limited to falsely representing that Defendant Littler was

the original author of content copied from CWC.

                 f.       The fact that the CWC materials bore copyright notices which were

disregarded or removed in creating and using new Littler materials for the use and profit by Littler.

                 g.       The fact that Defendant Littler advises employers how to avoid the unlawful

conduct that occurred in this case.

                 h.       The size, resources and revenues37 of Defendant Littler as “the largest global

employment and labor law practice, with more than 1,500 attorneys in 80 offices worldwide,”38

including the ability to pay damages.39

                 i.       The need to deter the Defendants and other potential infringers.40

        196.     CWC is entitled to its actual damages and disgorgement of any profits of the

Defendants with respect to each applicable work infringed, as will be proven at trial, under 17 U.S.C.

§§ 504(a), 504(b).


37
   The National Law Journal reported that Littler had $590,038,000 in gross revenue in 2019. See Law.com Littler Firm
Profile, https://www.law.com/law-firm-profile/?id=186&name=Littler-Mendelson (viewed Nov. 9, 2020).
38
   See note 11 (Littler publications making this statement), supra.
39
   See, e.g., Lowry’s Reports, Inc. v. Legg Mason, Inc., 302 F. Supp. 2d 455, 461 (D. Md. 2004) (in affirming copyright
statutory damages, noting “[t]he wealth of the defendant has been widely recognized as relevant to the deterrent effect
of a damages award”) (collecting other cases).
40
   See, e.g., F.W. Woolworth Co. v. Contemporary Arts, 344 U.S. 228, 234 (1952) (“[A] rule of liability which merely
takes away the profits from an infringement would offer little discouragement to infringers. It would fall short of an
effective sanction for enforcement of the copyright policy.”).

                                                          63
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 67 of 80 PageID# 67




       197.    CWC is entitled to its costs, including reasonable attorneys’ fees, under 17 U.S.C. §

505, where applicable.

       198.    The conduct Defendants Littler, Gibbons, and Does 1-10 caused and, unless enjoined

by this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or

measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent

injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

Copyrighted materials, under 17 U.S.C. § 502.

             VII. COUNT 2: COMPUTER FRAUD AND ABUSE ACT
    UNDER 18 U.S.C. § 1030(a)(2)(C) OBTAINING INFORMATION FROM THE CWC
                               MEMBERS-ONLY SITE
                      (Defendants Littler, Gibbons and Does 1-10)

       199.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-148, 179-198, as

though set forth herein in full.

       200.    During the period from November 16, 2019 through March 18, 2020, Defendants

Littler, Gibbons, and Does 1-10 intentionally accessed the CWC Members-Only Site, without

authorization, or exceeding authorized access, and thereby obtained information from the protected

computer in violation of 18 U.S.C. § 1030(a)(2)(C).

       201.    Defendants Littler, Gibbons, and Does 1-10 used Littler’s robust platform and

resources, including the Littler IP address, to access, select, obtain, view, download, retain, print, and

use restricted CWC information and copyrighted materials to benefit Defendant Littler directly and

indirectly and themselves as a Littler shareholder. For example, this included using Littler computers,

computers systems and the Littler IP address to access without authorization, and exceeding any

authorized access, restricted content on the CWC Members-Only Site.




                                                   64
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 68 of 80 PageID# 68




       202.       Defendants Littler, Gibbons, and Does 1-10 used the Littler IP address and resources

to obtain the information listed on Exhibit A (List of CWC Information Obtained by the Littler IP

Address).

       203.       As described above, the intentional access, without authorization or exceeding

authorized access, included the highly invasive access on March 18, 2020 to CWC’s Connect

communications platform, which is a highly confidential online community for CWC members. The

CWC Members did not know that a member of the Littler law firm could view their private and

confidential communications on workplace compliance and risk management issues.

       204.       Each unauthorized access occurred using Littler’s IP address, resources and network

infrastructure.

       205.       As set forth above, in committing each of these acts in this count, the Littler

Defendants were acting as a representative and agent of Littler and within the course and scope of

their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

       206.       Defendant Gibbons was aware that his access to the CWC Members-Only Site was

unauthorized. Defendant Gibbons was aware that (1) only members could access the CWC Members-

Only Site; (2) Defendant Gibbons was not a member and was ineligible to become a member based

on his work as a shareholder and attorney at Defendant Littler; and (3) Defendant Littler as a law firm

was ineligible to be a member.

       207.       Consequently, Defendant Gibbons asked others to obtain CWC member-restricted

information for him.

       208.       Defendant Gibbons recognized that asking others to obtain for his and Defendant

Littler’s benefit CWC member-restricted content may cause “trouble.”




                                                   65
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 69 of 80 PageID# 69




       209.    Undeterred, Defendant Gibbons sought to use the credentials of another individual

who was employed at Company A to obtain restricted content from the CWC Members-Only Site.

Defendant Gibbons on multiple occasions made false and misleading statements to obtain the login

credentials of the Company A Employee.

       210.    CWC’s proprietary and other information are stored on the CWC Members-Only Site

to make those materials accessible to its members through a password-protected portion of its

website. The CWC Members-Only Site is a “protected computer,” under 18 U.S.C. § 1030(e)(2)(B),

in that the computer is used in or affecting interstate or foreign commerce or communication and is

connected to the Internet.

       211.    As a result, CWC has suffered a “loss”, under 18 U.S.C. § 1030(e)(11), which exceeds

$5,000 based on reasonable costs including the cost of responding to the offense, investigating the

incident, conducting a damage assessment, and restoring the data, program, system, or information

to its condition prior to the offense. For example, CWC and external resources were committed to

respond to the offense, investigate the incident, conduct a damage assessment and restore the system

and information. CWC initiated an internal investigation and engagement of outside resources to

determine who was responsible for the unauthorized access to information and materials on the CWC

Members-Only Site, and the scope of the information accessed and obtained.

       212.    The loss to CWC or more persons during any one-year period aggregating at least

$5,000 in value, under 18 U.S.C. § 1030(c)(4)(A)(i)(I).

       213.    Pursuant to the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., CWC is

entitled to compensatory damages, injunctive relief or other equitable relief, attorney’s fees and costs,

where applicable, and all other appropriate relief.




                                                   66
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 70 of 80 PageID# 70




                  VIII. COUNT 3: COMPUTER FRAUD AND ABUSE ACT
                     UNDER 18 U.S.C. § 1030(a)(4) COMPUTER FRAUD
                         (Defendants Littler, Gibbons and Does 1-10)

       214.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-148, 179-213, as

though set forth herein in full.

       215.    During the period from November 16, 2019 through March 18, 2020, Defendants

Littler, Gibbons, and Does 1-10 knowingly and with intent to defraud accessed the CWC Members-

Only Site, a protected computer, without authorization, or exceeding authorized access, and by means

of such conduct furthered the intended fraud and obtained anything of value, that is the information

reflected in Exhibit A (List of CWC Information Obtained by the Littler IP Address), in violation of

18 U.S.C. § 1030(a)(4).

       216.    The intended fraud included during each unauthorized access to the CWC Members-

Only Site, Defendants Littler, Gibbons, and Does 1-10 falsely represented that the Defendants had a

CWC member account, were the account holder, and were entitled to access the CWC Members-

Only Site.

       217.    The intended fraud included during each unauthorized access to the CWC Members-

Only Site, Defendants Littler, Gibbons, and Does 1-10 in using the credentials of the Company A

Employee, falsely represented that the Company A employee was accessing the CWC Members-

Only Site and concealing the fact that the Defendants were actually making unauthorized access to

the CWC Members-Only Site.

       218.    The intended fraud included making fraudulent statements to obtain the login

credentials of the Company A Employee.

       219.    As a result of the fraud, Defendants Littler and Gibbons obtained restricted

information from the CWC Members-Only Site which they used to benefit and profit Littler.



                                                67
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 71 of 80 PageID# 71




        220.    The value of the information substantially exceeded $5,000. For example, the cost of

development or production of the information exceeds $5,000.

        221.    Defendants Littler and Gibbons recognized the value of the information as they used

it in their legal services with clients and other third parties.

        222.    Defendants Littler and Gibbons used Littler’s robust platform and resources to access,

obtain, download, infringe and use restricted CWC information and copyrighted materials to benefit

Defendant Littler directly and indirectly and themselves as a Littler shareholder and principal. For

example, this included using Littler computers, computers systems and the Littler IP address.

        223.    As set forth above, in committing each of these acts in this count, the Littler

Defendants were acting as a representative and agent of Littler and within the course and scope of

their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        224.    The CWC Members-Only Site is a “protected computer,” under 18 U.S.C. §

1030(e)(2)(B), in that the computer is used in or affecting interstate or foreign commerce or

communication and is connected to the Internet.

        225.    As a result, CWC has suffered a “loss”, under 18 U.S.C. § 1030(e)(11), which exceeds

$5,000 based on reasonable costs including the cost of responding to the offense, investigating the

incident, conducting a damage assessment, and restoring the data, program, system, or information

to its condition prior to the offense. For example, CWC and external resources were committed to

respond to the offense, investigate the incident, conduct a damage assessment and restore the system

and information. CWC initiated an internal investigation and engagement of outside resources to

determine who was responsible for the unauthorized access to information and materials on the CWC

Members-Only Site, and the scope of the information accessed and obtained.




                                                     68
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 72 of 80 PageID# 72




       226.    The loss to CWC or more persons during any one-year period aggregating at least

$5,000 in value, under 18 U.S.C. § 1030(c)(4)(A)(i)(I).

       227.    Pursuant to the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq., CWC is

entitled to compensatory damages, injunctive relief or other equitable relief, attorney’s fees and costs,

where applicable, and all other appropriate relief.

                                    IX.    COUNT 4: FRAUD
                            (Defendants Littler, Gibbons and Does 1-10)

       228.    CWC re-alleges and incorporates by reference paragraphs 1-67, 69-148, 179-227, as

though set forth herein in full.

       229.    During the period from November 16, 2019 through March 18, 2020, for each and

every access to the CWC Members-Only Site Defendants Littler, Gibbons, and Does 1-10

intentionally and knowingly, and with the intent to mislead, made false representations of a material

fact that (1) the Defendants had a CWC member account, were the account holder, and were entitled

to access the CWC Members-Only Site; and (2) in using the credentials of the Company A Employee,

representing that the Company A employee was accessing the CWC Members-Only Site and

concealing the fact that the Defendants were actually making access to the CWC Members-Only Site.

       230.    The dates of each fraudulent access to the CWC Members-Only Site are reflected on

Exhibit A (List of CWC Information Obtained by the Littler IP Address).

       231.    The Defendants made these false statements of a material fact for the purpose of

accessing, selecting, obtaining, viewing, downloading, retaining, printing, and using information and

materials from the CWC Members-Only Site

       232.    At the time the false statements of a material fact were made, the Defendants knew

them to be false, and did so with the intent to deceive and mislead CWC.




                                                   69
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 73 of 80 PageID# 73




           233.    The false representations and concealed facts were material. Defendants Littler,

Gibbons, and Does 1-10 would not have been allowed access to the CWC Members-Only Site had

CWC known the true identity since the Defendants were ineligible for CWC membership.

           234.    CWC relied on the false representations of a material fact understanding that the

access was based on the Company A employee and not on Defendants Littler, Gibbons, and Does 1-

10. CWC understood the credentials were used by a CWC member when in fact the credentials were

used by individuals associated with a law firm that was ineligible for CWC membership.

           235.    As part of the intent to defraud and intent to mislead, as described above, Defendant

Gibbons made fraudulent statements to obtain the login credentials of the Company A Employee. By

using the credentials of another individual, Defendant Gibbons sought to bypass the restriction that

law firms and its shareholders “are not eligible for [CWC] membership”41 or to access and obtain

information and copyright materials from the CWC Members-Only Site.

           236.    The fraud by Defendants Littler, Gibbons, and Does 1-10 resulted in damages to CWC

as a voluminous amount of CWC’s intellectual property and information was misappropriated and

obtained by, and used for the benefit and profit of, Defendant Littler.

           237.    The Defendants benefitted at the expense of CWC by obtaining, using and the CWC

information and materials. The Defendants were unjustly enriched by obtaining the value of the

information, including based on the production costs of CWC to create the content.

           238.    The Defendants acted under circumstances amounting to a willful and wanton

disregard for CWC’s rights. As noted above, Defendant Gibbons made repeated false statements to

obtain the credentials from the Company A employee which he used to access the CWC Members-

Only Site. After obtaining the credentials, he used them repeatedly over seventeen (17) months to



41
     See Exhibit C (CWC Membership Application).

                                                    70
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 74 of 80 PageID# 74




fraudulently access, download and/or infringe CWC restricted content which he used to benefit and

profit Defendant Littler. CWC is informed and believes and, based thereon, he reproduced and

created derivative works from the CWC materials, used the CWC information and materials in

Littler’s legal business with Littler clients and others. As a result of the fraud, Defendants Littler and

Gibbons obtained restricted information from the CWC Members-Only Site which they used to

benefit and profit Littler.

        239.    As set forth above, in committing each of these acts in this count, the Littler

Defendants were acting as a representative and agent of Littler and within the course and scope of

their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

        240.    CWC has suffered damages as a direct and proximate result of the misleading and

fraudulent statements.

        241.    CWC is entitled to recover appropriate damages, interest, costs and attorney’s fees,

where applicable, from the Defendants.

        242.    CWC is entitled to punitive damages against the Defendants to be determined by the

jury in its sole discretion.

        243.    CWC seeks equitable relief, including disgorgement of profits, as the court deems

appropriate.

                   X.    COUNT 5: COPYRIGHT INFRINGEMENT
      OF THE 2017 CWC PRE-EXISTING BIG DATA ANALYTICS PRESENTATION
                      (Defendants Littler, Gokturk, and Does 1-10)

        244.    CWC re-alleges and incorporates by reference paragraphs 1-68, 149-183, as though

set forth herein in full.




                                                   71
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 75 of 80 PageID# 75




        245.     In 2019, Defendants Littler, Gokturk, and Does 1-10 infringed (including creating

derivative works of) the 2017 CWC Pre-Existing Big Data Analytics Presentation a copyrighted work

listed in Exhibit B,42 attached hereto and incorporated herein.

        246.     The unauthorized reproduction, distribution, display and creation of a derivative work

by Defendants Littler, Gokturk, and Does 1-10 infringes CWC’s exclusive rights in violation of the

Copyright Act.

        247.     These acts were done without CWC’s permission, contrary to CWC’s stated policies,

and despite copyright notices attached to those documents.

        248.     CWC is informed and believes and, based thereon, alleges, and to be fully determined

at trial, Defendants Littler, Gokturk, and Does 1-10 produced an indeterminate number of infringing

derivative works based on one or more of the 2017 CWC Pre-Existing Big Data Analytics

Presentation in client communications or other work product produced for the benefit of Littler. Thus,

Defendants Littler, Gokturk, and Does 1-10 have committed and/or are liable for copyright

infringement.

        249.     The specific acts of copyright alleged in the Complaint, as well as Defendants Littler,

Gokturk, and Does 1-10’s entire course of conduct, have caused and are causing CWC great and

incalculable damage. To date, despite CWC’s attempt to receive a complete accounting from Littler

of any and all potential derivative uses of the works listed in Exhibit B, the scope of Littler’s

infringement, potential republication of infringing materials, or other potentially ongoing acts of

infringement has yet to be determined. Unless this Court provides injunctive relief, any ongoing

infringement would be an irreparable injury for which CWC would have no adequate remedy at law.



42
  “Big Data Analytics and Artificial Intelligence: The Compliance and Diversity Implications Of Automating Early
Stage Recruitment” (presented on May 12, 2017) (“2017 CWC Pre-Existing Big Data Analytics Presentation”)
(Copyright Registration No. TX0008882252).

                                                        72
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 76 of 80 PageID# 76




       250.    As set forth above, in committing each of these acts in this count, the Littler

Defendants were acting as a representative and agent of Littler and within the course and scope of

their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

       251.    As previously described, Defendants Littler, Gokturk, and Does 1-10’s acts of

infringement were committed willfully.

       252.    CWC is entitled to actual damages and any additional profits of Defendants under 17

U.S.C. § 504(a).

       253.    Defendants Littler, Gokturk, and Does 1-10’s conduct caused and, unless enjoined by

this Court, will continue to cause CWC irreparable injury which cannot be fully compensated or

measured in monetary terms. CWC has no adequate remedy at law and is entitled to a permanent

injunction prohibiting the reproduction, distribution, sale, or other use or exploitation of the

Copyrighted materials, under 17 U.S.C. § 502.

                XI.   COUNT 6: ALTERATION OR REMOVAL OF
         COPYRIGHT MANAGEMENT INFORMATION UNDER 17 U.S.C. § 1202
                    (Defendants Littler, Gokturk, and Does 1-10)

       254.    CWC re-alleges and incorporates by reference paragraphs 1-68, 149-183, 244-253, as

though set forth herein in full.

       255.    The 2017 CWC Pre-Existing Big Data Analytics Presentation contained copyright

notices identifying Plaintiff as the owner of the copyright protected presentation.

       256.    The inclusion of a copyright notice, including the identity of Plaintiff, constitutes

“copyright management information” as defined in 17 U.S.C. § 1202(c).

       257.    Defendants Littler, Gokturk, and Does 1-10 without authority of Plaintiff or the law,

intentionally removed and/or altered and has caused and induced others to remove and/or alter such

copyright management information from Plaintiff’s subject works, and has thereafter distributed the



                                                  73
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 77 of 80 PageID# 77




improperly modified works, having reasonable grounds to know that such acts will induce, enable,

facilitate or conceal an infringement of copyright in violation of 17 U.S.C. § 1202(b)(l) and (3).

       258.    Defendants Littler, Gokturk, and Does 1-10’s removal or alteration of copyright

management information from Plaintiff’s subject works, and its subsequent distribution of the

improperly modified, works was, and is, willful and intentional, and was, and is, executed with full

knowledge of Plaintiff’s rights under copyright law, and in disregard of Plaintiff’s rights.

       259.    As set forth above, in committing each of these acts in this count, the Littler

Defendants were acting as a representative and agent of Littler and within the course and scope of

their employment and for the benefit of Littler, with the actual or implied knowledge of Littler.

       260.    Plaintiff is entitled to recover its actual damages suffered as a result of the violation

and any profits of Defendants Littler, Gokturk, and Does 1-10 attributable to the violation and not

taken into account in computing actual damages, or, at Plaintiff’s election, statutory damages pursuant

to 17 U.S.C. § 1203(c).

       261.    Plaintiff is entitled to recover costs and attorneys’ fees from the Defendants pursuant

to 17 U.S.C. § 1203(b)(4) and (5).

       262.    Defendants Littler, Gokturk, and Does 1-10’s violations of 17 U.S.C. §§ 1202(b)(l)

and (3) have caused, and, unless restrained by this Court, will continue to cause, irreparable injury to

Plaintiff not fully compensable in monetary damages. Pursuant to 17 U.S.C. § 1203(b)(l), Plaintiff is

entitled to a preliminary and permanent injunction enjoining Defendants Littler, Gokturk, and Does

1-10 from further such violations.

                                      PRAYER FOR RELIEF

WHEREFORE, CWC requests that the Court grant the following relief:

       A.      Enter judgment in CWC’s favor on each count;



                                                  74
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 78 of 80 PageID# 78




       B.      Enter judgment against Defendant Littler that it is has infringed CWC’s copyrighted

works, violated the Computer Fraud and Abuse Act, engaged in the Alteration or Removal of

Copyright Management Information, and engaged in Fraud;

       C.      Enter judgment against Defendant Gibbons that he has infringed CWC’s copyrighted

works, violated the Computer Fraud and Abuse Act, and engaged in Fraud;

       D.      Enter judgment against Defendant Gokturk that she has infringed CWC’s copyrighted

works, and engaged in the Alteration or Removal of Copyright Management Information;

       E.      An order for an accounting (1) to identify, recover and return all misappropriated

CWC information and material, including but not limited to derivative works, in the possession,

custody and control of the Defendants and any third parties that the Defendants provided, reproduced,

or shared CWC information and material, (2) of any monetary benefits, and (3) other benefits received

by each Defendant as a result of their unlawful acts;

       F.      Grant a preliminary and permanent injunction (a) restraining and enjoining

Defendants and any of their principals, officers, agents, servants, employees, attorneys, successor and

assigns, and all persons in active concert or participation with them, from (i) making any unauthorized

access to any CWC protected computer system, (ii) all further unauthorized reproduction of any

works published by CWC, display of works published by CWC, and distribution of copies of works

published by CWC or preparation of derivative works from works published by CWC, and (iii)

assisting, aiding, or abetting any other person or entity in engaging in or performing any of the

activities referred to in subparagraphs (i) through (ii) above; and (b) ordering Defendants and any of

their principals, officers, agents, servants, employees, attorneys, successor and assigns, and all

persons in active concert or participation with them, to permanently delete and destroy any of CWC’s




                                                  75
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 79 of 80 PageID# 79




copyrighted works within their possession with a signed affidavit certifying completion of such

deletion/destruction;

         G.    Grant a preliminary and permanent injunction (a) restraining and enjoining

Defendants and any of their principals, officers, agents, servants, employees, attorneys, successor and

assigns, and all persons in active concert or participation with them, from (i) directly or indirectly

continuing to violate 17 U.S.C. §§ 1202(b)(1) and (3), and (ii) assisting, aiding, or abetting any other

person or entity in engaging in or performing any of the activities referred to in subparagraphs (i)

above;

         H.    Order the impounding of all copies made or derivative works of CWC’s copyrights in

violation of the exclusive rights of CWC and records documenting the manufacture, sale, or receipt

of things involved in any such violation, under 17 U.S.C. § 503(a);

         I.    Order the “destruction or other reasonable disposition of all copies” that were “made

or used in violation of” CWC’s exclusive copyright rights, under 17 U.S.C. § 503(b);

         J.    Enter judgment against Defendants and in favor of CWC for compensatory damages;

         K.    An award of statutory damages of $1.65 million as a result of Defendants’ willful

infringement of CWC’s copyrighted works;

         L.    An award of statutory damages as a result of the Alteration or Removal of Copyright

Management Information;

         M.    Order the Defendants to file with the Court and serve upon CWC, within 30 days after

entry of final judgment, a report in writing and under oath setting forth in detail the manner and form

by which each Defendant has complied with the provisions set forth in Paragraphs F, G, H, and I of

this Prayer for Relief;




                                                  76
Case 1:20-cv-01387-AJT-JFA Document 1 Filed 11/13/20 Page 80 of 80 PageID# 80




        N.     An award for the costs of this action, including reasonable attorneys’ fees, where

applicable, pursuant to 17 U.S.C. § 505, 18 U.S.C. § 1030, 17 U.S.C. § 1203, and other applicable

laws;

        O.     Enter judgment against Defendants and in favor of CWC for pre-judgment and post-

judgment interest and costs; and

        P.     Any such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a jury trial on all claims and issues so triable by right to a jury in accordance

with Rule 38 of the Federal Rules of Civil Procedure.

 Dated: November 13, 2020                           Respectfully submitted,

                                                    MORGAN LEWIS & BOCKIUS LLP
                                                    By:      /s/ Mark L. Krotoski
                                                             /s/ J. Kevin Fee
                                                        Mark L. Krotoski (pro hac vice forthcoming)
                                                        J. Kevin Fee (Virginia Bar. No. 88376)
                                                        1111 Pennsylvania Ave. NW
                                                        Washington, DC 20004-2541
                                                        Telephone: +1.202.739.3000
                                                        Facsimile: +1. 202.739.3001

                                                         Thomas Y. Nolan (pro hac vice forthcoming)
                                                         1400 Page Mill Road
                                                         Palo Alto, CA 94304
                                                         Telephone: +1.650.843.4000
                                                         Facsimile: +1.650.843.4001
                                                         mark.krotoski@morganlewis.com
                                                         kevin.fee@morganlewis.com
                                                         thomas.nolan@morganlewis.com

                                                         Attorneys for Plaintiff Center for Workplace
                                                         Compliance




                                                   77
